Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 1 of 82

UNITED STATES DISTRiCT COURT
DISTRICT OF COLUMBIA

ROBERT L. SCHULZ, ANTHONY FUTIA, Jr.
and all others similarly situated ,

Plaintiffs VERIFIED COMPLAINT

Vv.
Case: 1:21-—cv—00448

CONGRESS OF THE UNITED STATES OF _ Assigned To : Friedrich, Dabney L.

AMERICA, each member of the Senate a aie Civ (F-DE
and House of Representatives’ pron. en. Civ. ( Ck)

Defendant

 

Robert L. Schulz (“Schulz”) and Anthony Futia, Jr. (“Futia”) hereby file
this Complaint against the Congress of the United States of America (“Congress”)
pursuant to the Electors Clause and the Twelfth Amendment to the Constitution for
the United States of America and 28 U.S.C. Section 1331 and 28 U.S.C. 1343
(a)(3).

STATEMENT OF THE CASE

1. This case arises from a constitutional crisis caused by:
a. violations by thirty-one States of the Electors Clause of the Constitution,
resulting in the nullification of 401 electoral votes in relation to the 2020

Presidential Election, and
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 2 of 82

b. the lack of a presidential candidate with a majority (270) of the whole
number of electors chosen by the States (538), and
c. Congress’s admission that those violations occurred, and
d. Congress’s certification of electors that were unconstitutionally chosen.
The Twelfth Amendment to the Constitution for the United States of America
provides the People with the remedy in the event of such violation(s) of their
Rights under the Electors Clause — that is, their House of Representatives shall
choose the President by ballot, and their Senate shall choose the Vice
President by ballot.
As of January 20, 2021, the United States of America has a sitting President
and Vice President that were unconstitutionally chosen.
RELIEF REQUESTED
Plaintiffs respectfully seek the entry of an Order:
a. declaring the 2020 electoral college to have been unconstitulionally
formed, and
b. directing Defendant to choose immediately, by ballot, the President and
Vice President of the United States, in accordance with the Twelfth
Amendment to the Constitution, and

c. for such other and further relief as the Court may deem just.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 3 of 82

JURISDICTION AND VENUE
The claims arise under the Constitution of the United States of America. The
controversy involves violations of the Constitution. The Court has subject
matter jurisdiction under Article III, Section 2 of the federal Constitution,
which reads in relevant part: “The judicial power shall extend to all cases, in

law and equity, arising under this Constitution.”

This court has jurisdiction also under 28 U.S.C. Section 1331 which reads,
“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”

This action is timely commenced as it is filed less than 30 days following the
unconstitutional inauguration of President and Vice President on January 20,
2021, and less than forty days following Congress’s certification of the
unconstitutionally chosen electors, a certification process that was thrown into
disorder and confusion and short-circuited by a horrendous riot at the Capitol

on January 6, 2021.

Defendant resides in this judicial district.
PARTIES
Plaintiff Schulz is a citizen-taxpayer-voter of the United States of America

and a citizen-taxpayer-voter of the State of New York who has taken the oath
10.

11.

13.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 4 of 82

to support and defend the Constitution for the United States of America. He
voted in the 2020 Presidential Election. He resides at 2458 Ridge Road,
Queensbury, NY 12804.

Plaintiff Futia is a citizen-taxpayer-voter of the United States of America and
a citizen-taxpayer-voter of the State of New York who has taken the oath to
support and defend the Constitution for the United States of America. He
voted in the 2020 Presidential Election. He resides at 34 Custis Ave., N.
White Plains, NY 10603.

Plaintiffs Schulz and Futia are founders and members of the Board of
Directors of the We The People Foundation for Constitutional Education, Inc.,
which is a not-for-profit organization with the official purpose of holding
government accountable to the Rule of Law and institutionalizing citizen

vigilance.

. The Plaintiff-class consists of other American vilizen-laxpayer-voters,

including but not limited to those who signed the subject FIRST
AMENDMENT PETITION FOR REDRESS OF VIOLATIONS OF THE
GUARANTEE AND ELECTORS CLAUSES OF THE CONSTITUTION
FOR THE UNITED STATES OF AMERICA (hereinafter “Petition”).

Congress is structured and regulated by the Constitution for the United States

of America; it consists of 535 voting members - 100 Senators and 435
4
14.

15.

16.

17.

18.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 5 of 82

Members of the House of Representatives, a President and three members
representing the District of Columbia.

FACTUAL BACKGROUND
On or about December 8, 2020, Schulz and Futia learned about a lawsuit filed
in the Supreme Court of the United States by the State of Texas against four
other States claiming executive and judicial officials in those States usurped
their legislatures’ authority and unconstitutionally revised their State’s
election laws.
On or about December 11, 2020, Schulz and Futia learned that the U.S.
Supreme Court decided 7-2 to dismiss the Texas case for lack of standing.
Between 12/11/20 and 12/14/20, Schulz and Futia researched the issue and
learned executive and judicial officials in thirty-one (31) states had usurped
their legislatures’ authority and unconstitutionally revised their State’s
election laws.
On December 14, 2020, the Electoral College — formed of the electors chosen
by the voters in all 50 States, including those unconstitutionally chosen - cast
its vote for President and Vice President.

On December 17, 2020, Schulz completed and signed the Petition.
19.

20.

21.

22.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 6 of 82

The Petition included two attachments; a) an historical record of the meaning
and intent of the First Amendment’s Petition Clause, and; b) a Petition
regarding future Public Elections.

On December 17, 2020, Schulz spoke by telephone with staff in the
Washington D.C. office of Rep. Elise Stefanik, his Representative in the U.S.
House of Representatives, explaining the nature of the Petition and his desire
to serve it on the Congress as soon as possible; he was advised to deliver the
Petition to Rep. Stefanik’s Glens Falls, N.Y. Office where it would be
immediately scanned and e-mailed to her Congressional Office in
Washington, D.C.

On December 18, 2020, Schulz hand delivered a hard copy of the Petition and
a transmittal letter addressed to Rep. Stefanik to Josh Williams at Rep.
Stefanik’s Glens Falls office; Williams assured Schulz he would immediately
scan and e-mail it to Rep. Stefanik. Exhibit A annexed hereto is a truc copy of
said letter.

Between December 18, 2020 and December 21, 2020, Schulz posted the
Petition on the internet at http://www.occupytheconstitution.org/presidential-
election-2020 , along with a signature page, and emailed the link to the
Petition to a half-dozen People, who forwarded the link to other Americans,

who forwarded it to other Americans and so on.
6
23.

Ze.

26.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 7 of 82

Schulz spoke to staff at the Congress for advice regarding current protocols
for service of the Petition on each member of Congress. Schulz was given the
phone number for the Congressional Acceptance Site (“CAS”) and told the
Petitions should be dropped off at the CAS for a 24 hour inspection and
quarantine and that the CAS would then deliver the Petitions to every member
of Congress.

By January 1, 2021, one thousand and fifty eight People representing all 50
States had signed the Petition; their names and addresses were added to the
Petition.

On January 2, 2021, Schulz and Futia had 550 copies of the petition printed by
a commercial printer, together with distinctly tailored transmittal letters
addressed to the 101 members of the Senate and 435 members of the House of
Representatives. Exhibit B annexed hereto is a true copy of the Petition with
the names and addresses of the 1,058 signers, together with a copy of each of
the two transmittal letters.

On Sunday, January 3, 2021, Schulz and Futia drove to Washington D.C.
where they visited the CAS, located at 160 D Street, NE, which was open but
not for business; they were able to speak with a staff person who confirmed

the Petitions would be delivered to every member of Congress, no later than
27.

28.

29.

30.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 8 of 82

Tuesday morning, January 5, 2021, if they were turned over to the CAS at
8:30 the following morning — Monday, January 4, 2021.

Schulz and Futia spent the evening of January 3, 2021 at the Phoenix Park
Hotel located across the street from Union Station in Washington, D.C.

On Monday, January 4, 2021 at 8:30 AM, after paying the required monetary
cost for the service, Schulz and Futia successfully turned over to the Senate
side of the CAS 101 copies of the Petition with its two attachments and its
transmittal letter and they successfully turned over to the House side of the
CAS 435 copies of the Petition with its two attachments and transmittal letter.
Exhibit C are copies of five photographs showing the Petitions arriving and
being processed at the CAS.

On January 8, 2021, by telephone, staff at the CAS confirmed to Schulz that
on Tuesday morning, January 5, 2021, following quarantine and screening of
the Documents, each member of Congress and the President of the Senate

were served with a copy of the Petition.
ARGUMENT

Article II, Section lof the Constitution, known as the Elector’s Clause reads in

relevant part:
31.

32.

S52

34.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 9 of 82

The executive Power shall be vested in a President of the United
States of America.

He shall hold his Office during the Term of four Years, and,
together with the Vice President, chosen for the same Term, be
elected, as follows:
Each State shall appoint, in such Manner as the Legislature
thereof may direct, a Number of Electors, equal to the whole
Number of Senators and Representatives to which the State may be
entitled in the Congress.... (emphasis added).
The Petition proves that the manner in which the Presidential Electors were
chosen in 31 States violated the Electors Clause of the Constitution for the
United States of America in that Executive and Judicial officials in those
States usurped their legislatures’ authority and unconstitutionally revised their
State’s election laws.
In every State where the violations occurred the State Legislators could have
revised the subject election law(s) if the revisions were that important, making
it unnecessary for the unconstitutional usurpations.
It was a violation of the supreme law of the land and wholly unnecessary for
the Executive and Judicial officials to take the law into their own hands — i.e.,
to usurp the legislatures’ authority.

In addition, these usurpations violate the separation of powers, which the

Constitution is to protect.
35.

36.

37.

38,

39,

40.

Al.

42.

Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 10 of 82

No member of Congress has denied any of the violations detailed in the
Petition.

The violations of the Electors Clause that are detailed in the Petition are
factual and irrefutable.

Under the Petition Clause of the First Amendment, Congress had a duty to
respond to the Petition.

When given an opportunity to do so, Congress chose not to deny the
violations.

Service of the Petition on Congress by the People, with its declaration of the
violations of the Electors Clause, was such an act as naturally to call for
comment from Congress if not true.

It has been proper and possible for Congress to assert the People’s declaration
as untrue.

By its silence, Congress has admitted the violations — that is, that the electors
from 31 states were unconstitutionally chosen, leaving 137 electors that were
constitutionally chosen which is less than the majority (270) needed for a
successful, constitutionally valid election.

No candidate for President and no candidate for Vice President received a

majority of the electors appointed for the 2020 Presidential Election.

10
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 11 of 82

43. The Twelfth Amendment to the Constitution was passed by Congress in
1803 and reads in relevant part:

The Electors shall meet in their respective states, and vote by ballot
for President and Vice-President, one of whom, at least, shall not
be an inhabitant of the same state with themselves; they shall name
in their ballots the person voted for as President, and in distinct
ballots the person voted for as Vice-President, and they shall make
distinct lists of all persons voted for as President, and of all persons
voted for as Vice-President, and of the number of votes for each,
which lists they shall sign and certify, and transmit sealed to the
seat of the government of the United States, directed to the
President of the Senate; -the President of the Senate shall, in the
presence of the Senate and House of Representatives, open all the
certificates and the votes shall then be counted; -The person having
the greatest number of votes for President, shall be the President, if
such number be a majority of the whole number of Electors
appointed; and if no person have such majority, then from the
persons having the highest numbers not exceeding three on the
list of those voted for as President, the House of
Representatives shall choose immediately, by ballot, the
President. But in choosing the President, the votes shall be taken
by states, the representation from each state having one vote; a
quorum for this purpose shall consist of a member or members
from two-thirds of the states, and a majority of all the states shall
be necessary to a choice...The person having the greatest number
of votes as Vice-President, shall be the Vice-President, if such
number be a majority of the whole number of Electors appointed,
and if no person have a majority, then from the two highest
numbers on the list, the Senate shall choose the Vice-President;
a quorum for the purpose shall consist of two-thirds of the whole
number of Senators, and a majority of the whole number shall be
necessary to a choice. But no person constitutionally ineligible to
the office of President shall be eligible to that of Vice-President of
the United States. (emphasis added).

11
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 12 of 82

44, Thus, under the facts and circumstances of this case, the House of
Representatives is constitutionally required to “choose immediately, by
ballot, the President” and the Senate is constitutionally required to
“choose the Vice-President.”

CONCLUSION

45. WHEREUPON, Plaintifts respectfully seek the entry of an Order:

a. declaring the 2020 electoral college to have been unconstitutionally
formed, resulting in less than an majority of the appointed electors able to
legitimately vote for President and Vice-President, and

b. directing Defendant to choose immediately, by ballot, the President and
Vice President of the United States, in accordance with the Twelfth
Amendment to the Constitution, and

c. for such other and further relief as the Court may deem just and fair.

Dated: February 14, 2021

Likes

ROBERT L. SGHULZ, pre
2458 Ridge Road
Queensbury, NY 12804

[518] 361-8157

 

Soe before me

 

. o -
this /Y” “day of February, 2021
4 . / LORI J. ZAWACKI
a Lig Notary Public, State of New York

Qualified in V/estchester Coun
Commissicn Expires Wy 20,3

12
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 13 of 82

(Th hebes dn

ANTHONY FUTIA, Jr., pro se
34 Custis Ave.

N. White Plains, NY 10603
914-906-7138

Sworn to before me

; 4
this/Y’ ‘day of February, 2021 LOR! J. ZAWACKI

Notary Public, State of New York

: __ No, 01246015584
lew O DT Celittfor Qualified in am oh County
4

Nah CL) Commission Expires 15/0 a3

INDIVIDUAL VERIFICATION

srateor Age YWortC

COUNTY OF (We (AA LIL

ROBERT L. SCHULZ., being duly sworn, says: I am a Plaintiff in the action
herein; I have read the foregoing Verified Complaint dated February hy a 2021,
and know the contents thereof and the same are true to my knowledge, except
those matters therein which are stated to be alleged upon information and belief

and as to those matters I believe them to be true.
LirKehuf
i

ROBERT L. SCHULZ
orn to before me this

Prt NZ, 2021
un | | Kewaere-
) Pansy)
LORI J. ZAWACK!
Notary Public, State of New York

No, O1ZAED 18584
gounilied in Westchester Coun
ommussion Expires wx. 20.22
Ya as

     
 

13
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 14 of 82

INDIVIDUAL VERIFICATION

f

STATE OF (4 Lv’ ge{——
COUNTY OF (fe

ANTHONY FUTIA, Jr., being duly sworn, says: I am a Plaintiff in the action
herein; I have read the foregoing Verified Complaint dated February _/&, 2021,
and know the contents thereof and the same are true to my knowledge, except
those matters therein which are stated to be alleged upon information and belief

and as to those matters I believe them to be true.
i (e Jr

orn to before me this

7? day of Rebruary, 2021
J GA (La li aq
{ led J

LORI J. ZAWACKI
Notary Public, State of New York
No. 01246015584
Qualified in Westchestes County,

Cemmission PRIS) 2e_23

14
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 15 of 82

EXHIBIT A
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 16 of 82
yy
l

461:24 iov0d448-DLF Document 1 Filed 02/17/21 Page 17 of 82
@a: B27 x We ba

yr [islze20 ES

LJ Meomes Robert L. Schulz
2438 Ridge Road
Queensbury, NY 12804
(518) 361 8153 Bob@givemeliberty.org

December 18, 2020

Rep. Elise Stefanik
5 Warren St.
Glens Falls, NY 12801

Dear Rep. Stefanik,

Enclosed is a copy of a FIRST AMENDMENT PETITION FOR REDRESS OF
VIOLATIONS OF THE GUARANTEE AND ELECTORS CLAUSES OF THE
CONSTITUTION FOR THE UNITED STATES OF AMERICA, together with its
two Attachments.

I respectfully request that you provide a copy as soon as possible to the leadership
of the U.S. House of Representatives and the leadership of the U.S. Senate. I had
intended to drive to the Capitol today but yesterday’s snow storm has altered the
plan.

Please know there is the possibility that other citizens may be signing the Petition.
{f that is the case, I will see that those signature pages are delivered to the Capitol
on or before January 6, 2021.

Sincerely yours,

Robert L. Schélz
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 18 of 82
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 19 of 82

EXHIBIT B
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 20 of 82
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 21 of 82

We The People Foundation For

Constitutional Education, Inc.
2458 Ridge Road, Queensbury, NY 12804. Phone: (518) 361-8153

January 2, 2021

TO: Each United States Senator in the
Congress of the United States of America
Washington D.C, 20515

Dear Senator,

Annexed hereto, directed to the Congress of the United States of America, is a FIRST
AMENDMENT PETITION FOR REDRESS OF VIOLATIONS OF THE GUARANTEE AND
ELECTORS CLAUSES OF THE CONSTITUTION FOR THE UNITED STATES OF
AMERICA, together with the names and addresses of citizens from each and every State in the
Union who have signed the Petition. The Petition speaks for itself.

As the Constitution represents the will and consent of the People, and the Rule of Law is a most
distinguishing feature of our Republic, law breakers are by definition enemies of the Constitution.

The factual evidence in the Petition identifies States where non-legislative officials -- executive
and judicial, broke State law and violated Art. II, Sect.1 of the Constitution, and thus their oaths
of office, by changing the manner in which the presidential electors were chosen for their States.

Should the Congress not publicly respond to the Petition by refuting said evidence, or granting
the relief requested therein but, instead, go on to ratify the 12/14/2020 vote of the Electoral
College, those Senators and Representatives so responsible would be in the position of having
provided aid and comfort to said enemies of the Constitution. Thus, by the plain language of the
14 Amendment, Section 3, they would have disqualified themselves from “hold[ing] any office,
civil or military, under the United States or under any State,” just as the aforementioned
executive and judicial officers did in violating their oaths of office.

In addition, ratification would add credence to the belief held by a growing number of Americans
that their Government is not the Government We the People instituted. Consequently, they are
questioning why they should continue to give their money to a Government that has stepped well
outside the boundaries drawn around its power by our amendable Constitution.

We pray the Senate will provide a meaningful response to this Petition.

KAN Lh

Robert L. Schulz/#
Chairman

Sincerely,
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 22 of 82

We The People Foundation For

Constitutional Education, Inc.
2458 Ridge Road, Queensbury, NY 12804. Phone: (518) 361-8153

January 2, 2021

TO: Each Member of the House of Representatives
Congress of the United States of America
Washington D.C. 20515

Dear Representative,

Annexed hereto, directed to the Congress of the United States of America, is a FIRST
AMENDMENT PETITION FOR REDRESS OF VIOLATIONS OF THE GUARANTEE AND
ELECTORS CLAUSES OF THE CONSTITUTION FOR THE UNITED STATES OF
AMERICA, together with the names and addresses of citizens from each and every State in the
Union who have signed the Petition. The Petition speaks for itself.

As the Constitution represents the will and consent of the People, and the Rule of Law is a most
distinguishing feature of our Republic, law breakers are by definition enemies of the Constitution.

The factual evidence in the Petition identifies states where non-legislative officials -- executive
and judicial, broke State law and violated Art. II, Sect. 1 of the Constitution, and thus their oaths
of office, by changing the manner in which the presidential electors were chosen for their States.

Should the Congress not publicly respond to the Petition by refuting said evidence, or granting
the relief requested therein but, instead, go on to ratify the 12/14/2020 vote of the Electoral
College, those Senators and Representatives so responsible would be in the position of having
provided aid and comfort to said enemies of the Constitution. Thus, by the plain language of the
14 Amendment, Section 3, they would have disqualified themselves from “hold[ing] any office,
civil or military, under the United States or under any State,” just as the aforementioned
exccutive and judicial officers did in violating their oaths of office.

In addition, ratification would add credence to the belief held by a growing number of Americans
that their Government is not the Government We the People instituted. Consequently; they are
questioning why they should continue to give their money to a Government that has stepped well
outside the boundaries drawn around its power by our amendable Constitution.

We pray the House of Representatives will provide a meaningful response to the Petition.

Kokuk/ x.

Robert L. Schulz,/
Chairman

Sincerely,
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 23 of 82

FIRST AMENDMENT PETITION FOR REDRESS OF VIOLATIONS
OF THE GUARANTEE AND ELECTORS CLAUSES OF THE
CONSTITUTION FOR THE UNITED STATES OF AMERICA

WE THE FREE PEOPLE OF THE UNITED STATES, by and through
the unalienable, individual Rights guaranteed by the Declaration of Independence
and the Constitution for the United States of America, hereby Petition the
leadership of the Congress of the United States of America for Redress of our
Grievances, to honor their Oaths or Affirmations of office and their constitutional
obligations by responding to this Petition, providing a formal, public
acknowledgment of its receipt and demonstrating a good faith effort to comply, no
later than 5 p.m. on January 6, 2020.

WHEREAS, under the Supremacy Clause, the “Constitution, and the laws of
the United States which shall be made in pursuance thereof ... shall be the supreme
law of the land.” Article VI, Clause. 2.

WHEREAS, under the Electors Clause, “Each State shall appoint, is such
Manner as the Legislature thereof may direct a Number of Electors, equal to the
whole Number of Senators and Representatives to which the State may be entitled in
the Congress.” Article II, Section 1, Clause 2; see also Bush v. Gore, 531 U.S. at 104
(“The individual citizen has no federal constitutional right to vote for electors for the
President of the United States unless and until the state legislature chooses a
statewide election as the means to implement its power to appoint members of the
electoral college ... the state legislature’s power to select the manner for appointing
electors 1s plenary.”)

WHEREAS, under the Guaraniee Clause, the “United States shall guarantee

to every State in this Union, a Republican Form of Government.” Article IV, Sect. 4.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 24 of 82

WHEREAS, “|T]he Constitution’s conception of the People [is] as the font of
governmental power. As Madison put it: ‘the genius of republican liberty seems to
demand...not only that all power should be derived from the people, but that those
entrusted with it should be kept in dependence on the people.’...Our Declaration of
Independence, paragraph 2, drew from Locke in stating: ‘Governments are
instituted among Men, deriving their just powers from the consent of the governed’...
And our fundamental instrument of government derives its authority from ‘We the
People.’ U.S. Const., Preamble.” Arzona State Legislature v. Arizona Independent
Redisaictng Commission, 135 §. Ct. 2652, 2674-2675 (2015) (emphasis added).

WHEREAS, the Constitution for the United States of America, as adopted
and as amended over time, is a contract covering the rights and duties of two distinct
groups of people: 1) all citizen-voters; and 2) all government-employees.’

WHEREAS, this constitution-based contract, approved by the citizen-voters
of the United States, covers all government-employees in the United States,
including those in each State, County, Town and Village as each is a department, a
division, of the complex whole and organized system of Government in the United
States of America; thus, the Constitution for the United States of America and the
Constitutions of each State organize and regulate the rights and duties arising
between the two groups, with the mtention to effect legal obligations.

WHEREAS, under the Constitution, the citizen-voters extend an offer of
government employment, with consideration and with the stated intention to effect
legal obligations, and the government-employees accept the offer of employment
with the stated intention to effect legal obligations.

WHEREAS, all governmeni-employees, upon employment, take an oath

whereby they swear to support and defend the Constitution, legally binding them to

 

*Tn this context, the Citizen-voter group includes Government-employees, but the Government-
employee group does not include citizen-voters.
2
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 25 of 82

certain constitufion-derived duties, obligations, prohibitions and mandates in return
for a valuable benefit known as consideration.

WHEREAS, the rights, duties and obligations of said two groups, who were
parties to the origmal constitution-based contract, as amended, attach to all those in
the two groups who succeed them, regardless of the State in which they reside; their
successors are In privity; there remains a successive, mutual relationship within each
group and between the two groups that is legally enforceable.

WHEREAS, privity is essential to the constitution-based contract for if privity
does not exist, meaning there Is no recognition of and strict adherence to the
nationwide relationship between the parties, enforcement of the Constitution
becomes extraordinarily problematic, especially in light of the government’s long-
standing reluctance to teach each rising generation in its public education system the
history, meaning, significance and effect of each provision of their State and Federal
Constitutions and Declaration of Independence.

WHEREAS, while some Petitioners hereto may not have been directly
volved im the election procedures that produced the constitutionally-infrmed
electors in every State, each Petitioner has a constitutional interest in those
procedures and the electors arising out of them.

WHEREAS, petitioners’ injury is clearly traceable to the actions of non-
legislative government employees in those States and redressable by the Congress of
the United States.

WHEREAS, petitioner’s myury is premised on their unalienable Right to
Liberty. “We hold these truths to be self-evident, that all men are created equal, that
they are endowed by their Creator with certain unalienable Rights, that among these
are Life, Liberty and the pursuit of Happiness.” Declaration of Independence,

paragraph 2.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 26 of 82

WHEREAS, petitioners’ Liberty is protected against government action that is
arbitrary, conscience-shocking, or oppressive in a constitutional sense by the
Fourteenth Amendment which provides that “[n]o state shall ...deprive any person
of life, liberty, or property, without due process of law.” U.S. Const. Amendment
XIV, Section |.

WHEREAS, petitioners are being governed in an illegal, unfair and cruel way
by the actions of the non-legislative, government officials identified herein, who have
reduced the extent of petitioners’ Liberty and Power, significantly shifting the
ultimate power in our society from the People to the Government, where it was not
intended to reside.

WHEREAS, as a consequence of said unconstitutional seizure of power - the
violation of Article II, Section 1, Article IV, Section 4 and Amendment XIV,
Section 1 of the Constitution - the refusal of those non-legislative, government
officials to be “kept in dependence on the People”, we petitioners have suffered a
strong, sweeping injury, a concrete and particularized loss of both Liberty and
power, a.blow to popular sovereignty and a diminution of our right to a government
in the United States, including every State, department and division of the whole,
that is republican in form and substance.

WHEREAS, the non-legislative, State officials identified herein have failed in
the duty to effect the legal obligation specified by the We the People in their
coushituuon-based contract.

WHEREAS, petitioners’ injuries are based on sure facts and undemable,
actual things that are clear and certain and existing in a form that can be seen and felt
rather than guesses or theories.

WHEREAS, the manner in which the 2020 presidential electors were

appomted in thirty-one (31) States violated existing State law - Le., the will of the
J §
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 27 of 82

Legislatures of those States; changes to election dates, procedures and administration

that were not authorized by State Legislatures occurred as follows’:

STATE ELECTORAL COLLEGE VOTES AND PARTY
Alaska 3/R

October 12, 2020: The Alaska Supreme Court affirmed a lower court's order
suspending the state's witness requirement for absentee/mail-in ballots.

Arizona 11/D

October 5, 2020: Judge Steven Logan, of the U.S. District Court for the District
of Arizona, ordered that Arizona's voter registration deadline be extended to 5

p.m. on October 28, 2020.

September 10, 2020: Judge Douglas Rayes, of the U.S. District Court for the
District of Anzona, ordered Arizona election officials to give voters until 5:00
p.m. on the fifth business day after an election to sign their vote-by-mail ballot
envelopes if they failed to sign at the time they submitted the ballots.

Arkansas 6/R
August 7, 2020: Arkansas Governor Asa Hutchinson (R) issued an executive
order extending absentee ballot eligibility to all voters in the November 3, 2020,
general election "who conclude their attendance at the polls may be a risk to their
health or the health of others due to the COVID-19 pandemic." The order
formalized a policy first announced by Hutchinson and Secretary of State John
Thurston (R) on July 2, 2020.

July 2, 2020: Arkansas Gov. Asa Hutchinson (R) and Secretary of State John
Thurston (R) announced that voters in the November 3, 2020, general election

 

* Source: Ballotpedia.org
https://ballotpedia.org/Changes to election dates, procedures, and administration in response
to_the coronavirus (COVID-19) pandemic, 9020

Ww
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 28 of 82

would be allowed to cite concerns over COVID-19 as a valid excuse for voting
absentee.

California 56/D

June 3, 2020: California Governor Gavin Newsom (D) issued an executive order
giving counties permission to consolidate polling places in the November 8,
2020, general election, provided they offer three days of early voting.

May 8, 2020: California Governor Gavin Newsom (D) signed an executive order
directing county election officials to send mail-in ballots to all registered voters in
the November 3, 2020, general election.

Connecticut 7/D

August 10, 2020: Connecticut Governor Ned Lamont (D) issued an executive
order directing election officials to accept absentee ballots postmarked by August
Ll, 2020, and delivered by August 18, 2020. The order applied only to the
August 11, 2020, primary election.

May 20, 2020: Connecticut Governor Ned Lamont (D) issued an executive order
extending absentee voting eligibility to any registered voter in the August 11,
2020, primary if there is no "lederally approved and widely available vaccine for
prevention of COVID-19" at the time he or she requests an absentee ballot.

May 4, 2020: Connecticut Secretary of State Denise Merrill (D) announced that
all eligible voters in the August 11, 2020, statewide primary and November 3,

2020, general election would automatically receive absentee/mail-in ballot
applications.

Florida 29/R

October 6, 2020: Florida Secretary of State Laurel Lee (R) announced that the
state's voter registration would be extended to 7 p.m. on October 6, 2020.

Georgia 16/D

August 31, 2020: Judge Eleanor 1. Ross, of the U.S. District Court for the
Northern District of Georgia, issued an order extending the return deadlines for
absentee ballots in the general election. Ross ordered officials to accept as valid

6
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 29 of 82

any absentee ballots postmarked November 3, 2020, and received by 7:00 p.m.,
November 6, 2020.

July 8, 2020: Judge Eleanor L. Ross, of the United States District Court for the
Northern District of Georgia, issued an order in Cooper v. Raffensperger,
reducing the petition signature requirement for independent and minor-party
candidates in Georgia to 70 percent of their original numbers.

Iowa 6/R

July 17, 2020: Iowa Secretary of State Paul Pate (R) announced that absentee
ballot application forms would be sent automatically to all active registered voters
in the November 3, 2020, general election.

Kentucky 8/R

August 14, 2020: Kentucky Governor Andy Beshear (D) and Secretary of
State Michael Adams (R) announced several changes for the November 3, 2020,
general election, including the extension of absentee/mail-in voting eligibility to
all voters "concerned with contracting or spreading COVID-19."

Maine 4/D

August 27, 2020: Maine Governor Janet Mills (D) signed an executive order
extending the mail-in voter registration deadline from October 13, 2020, to
October 19, 2020.

Maryland 10/D

August 12, 2020: The Maryland State Board of Elections voted to conduct early
voting from October 26, 2020, through November 2, 2020, at approximately 80
voting centers statewide. The board also announced its intention to make at least
127 ballot drop-boxes for absentee/mail-in ballots available statewide.

August 10, 2020: Maryland Governor Larry Hogan (R) issued an executive order
authorizing the Maryland State Board of Elections to operate a limited number
of centralized voting centers 1n lieu of precinct polling places for in-person voting
in the November 3, 2020, general election.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 30 of 82

August 12, 2020: The Maryland State Board of Elections set October 20, 2020,
as the deadline for return of all absentee/mail-in ballot applications.

July 8, 2020: Maryland Governor Larry Hogan (R) ordered the state board of
elections to send absentee/mail-in ballot request. forms automatically to all
qualified voters in the November 3, 2020, general election.

Massachusetts 11/D

July 14, 2020: A spokesperson for Massachusetts Secretary of the
Commonwealth William Galvin (D) contirmed that his office was proceeding
with plans to send mail-in ballot applications to all voters in the state's September
1, 2020, primary election.

Michigan 16/D

September 18, 2020: Judge Cynthia Stephens, of the Michigan Court of Claims,
issued a rulng extending Michigan's absentee/mail-in ballot receipt deadline to
November 17, 2020, for ballots postmarked on or before November 2, 2020.
Stephens also authorized voters to allow anyone of their choosing to return their
ballots between 5:01 p.m. on October 30, 2020, and the close of polls on

November 3, 2020.

May 19, 2020: Michigan Secretary of State Jocelyn Benson (D) announced that
all registered voters in the August 4, 2020, primary and November 3, 2020,
general election would receive mail-in ballot applications automatically.

Minnesota 10/D

October 29, 2020: A three-judge panel of the U.S. Court of Appeals for the
Eighth Circuit ruled 2-1 that the extension of Minnesota's absentee/mail-in
ballot return deadline was likely unconstitutional "because the Secretary [of
State] extended the deadline for receipt of ballots without legislative
authorization.” The court slopped short of invalidating the extension,
however, instead directing officials to keep ballots received after November 3,
2020, separate from the others "in the event a final order is entered by a court
of competent Jurisdiction determining such votes to be invalid or unlawfully
counted."
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 31 of 82

August 3, 2020: A Minnesota district court approved a consent decree
between the plaintiffs and the state defendants in LaRose v. Simon. Under the
terms of the consent decree, state election officials agreed to waive the witness
requirement for mail-in ballots cast in the November 3, 2020, general
election. The state also agreed to count all mail-in ballots postmarked on or’
before November 3, 2020, and received within business days of Election Day.

 

Montana 3/R

August 6, 2020: Montana Governor Steve Bullock (D) issued a directive
permitting counties to conduct the November 3, 2020, general election entirely
by mail. Bullock also authorized counties to expand early voting opportunities
for the general election.

March 25, 2020: Montana Governor Steve Bullock (D) issued a directive
authorizing counties to conduct upcoming elections entirely by mail.

Nebraska 5/R

August 19, 2020: Nebraska Secretary of State Bob Ewnen (R) announced that his
office would automatically send early/mail-in ballot applications to all registered
voters in the November 3, 2020, general election whose home counties had not
already done so.

New Hampshire 4/D

April 10, 2020: New Hampshire Secretary of State William Gardner (D) and
Attorney General Gordon MacDonald (R) released a memo to election officials,
advising them that any voter m the September 8, 2020, primary or November 3,
2020, general election could request an absentee ballot based on concerns
related to COVID-19.

New Jersey 14/D
August 14, 2020: New Jersey Governor Phil Murphy (D) announced that the

state would automatically send mail-in ballots to all voters in the November 3,
2020, general election.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 32 of 82

New York 29/D

September 8, 2020: New York Governor Andrew Cuomo (D) announced that
he would sign an executive order providing for the installation of absentee ballot
return drop boxes at more than 300 locations statewide.

North Carolina 15/R

October 29, 2020: The U.S. Supreme Court again declined to reinstate North
Carolina's statutory absentee/mail-in ballot return deadline, allowing the
extension ordered by the North Carolina State Board of Elections to stand. The
court rejected a similar challenge a day before, on October 28, 2020.

October 20, 2020: The U.S. Court of Appeals for the Fourth Circuit declined to
block the extension of North Carolina's absentee/mail-in ballot return and receipt
deadlines. As a result, ballots would be accepted if they were postmarked on or
before Election Day and received by 5 p.m. on November 12, 2020.

October 19, 2020: The North Carolina State Board of Elections directed
counties to accept absentee/mail-in ballots received by 5 p.m. on November 12,
2020, and postmarked on or before Election Day. The state board of elections
also issued new guidance on how voters can resolve problems with thcir
absentee/mail-in ballots.

July 17, 2020: Karen Brinson Bell, the executive director of the North Carolina
State Board of Elections, issued an emergency order mandating a number of
modifications to in-person voting in the November 3, 2020.

Ohio 18/R

October 2, 2020: A three-judge panel of the Ohio 10th District Court of Appeals
ruled that Ohio Secretary of State Frank LaRose (R) could direct counties to
offer multiple drop-box locations for returning absentee/mail-in ballots. The
panel stopped short of requiring LaRose to do so, overturning a lower court
decision to that effect.

September 11, 2020: Judge Stephen 1. McIntosh, of Ohio's Franklin County

Court of Common Pleas, enjoined Secretary of State Frank LaRose (R) from
rejecting absentee ballot applications submitted via fax or email.

10
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 33 of 82

August 12, 2020: Ohio Secretary of State Frank LaRose (R) directed each county
election board to provide one drop-box for absentee/mail-in ballots in the
November 38, 2020, general election.

Oklahoma 7/R

August 28, 2020: Governor Kevin Sutt (R) issued an executive order extending
Oklahoma's state of emergency by 30 days. ‘This triggered the implementation of
the following modifications to Oklahoma's absentee ballot procedures.

Pennsylvania 20/D

October 28, 2020: The U.S. Supreme Court declined to expedite consideration
of a case involving the Pennsylvania Supreme Court's extension of the state's
mail-in ballot return deadline, allowing the extended deadline to stand.

October 23, 2020: The Pennsylvania Supreme Court ruled that election officials
could not reject a mail-in ballot because the signature on the ballot return
documents did not appear to match the voter's signature on file.

September [7, 2020: The Pennsylvania Supreme Court issued rulings that
extended the mail-in ballot receipt deadline and authorized the use of drop
boxes for returning mail-in ballots in the November 3, 2020, general election.

September 14, 2020: The League of Women Voters of Pennsylvania and the
Urban League of Greater Pittsburgh dropped a lawsuit against the state after
election officials issued guidance stating that counties cannot reject a mail-in
ballot due solely to a perceived mismatch between the signature on the return
envelope and the signature on the voter's registration record.

July 31, 2020: Pennsylvania Secretary of the Commonwealth Kathy
Boockvar (D) announced that the state would provide prepaid return postage for
all mail-in and absentee ballots in the November 3, 2020, general election.

Rhode Island 4/D)

September 11, 2020: Rhode Island Secretary of State Nellie Gorbea (D)
announced that her office would send absentee/mail-in ballot applications to all
active registered voters in the November 3, 2020, general election.

11
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 34 of 82

August 13, 2020: The Supreme Court of the United States denied an application
by the Republican National Committee and the Republican Party of Rhode
Island to stay a consent decree suspending witness/notary requirements for mail-
in ballots cast in Rhode Island's 2020 elections.

August 7, 2020: A three-judge panel of the United States Court of Appeals for
the First Circuit issued a per curiam opinion denying a motion by the Republican
National Committee and the Republican Party of Rhode Island to stay the
consent decree suspending witness/notary requirements for mail-in ballots in
Rhode Island.

July 31, 2020: Judge Mary Mcklroy, of the U.S. District Court for the District of
Rhode Island, approved a coiusenl agreement reached by the parties in Conunon
Cause Rhode Island v. Gorbea. Rhode Island officials agreed not to enforce
witness or notary requirements for mail-in ballots in both the September 8, 2020,
primary and November 3, 2020, general elections.

South Carolina 9/R

October 27, 2020: Judge Richard Mark Gergel of the U.S. District Court for the
District of South Carolina ruled that county election officials in South Carolina
could not reject absentee/mail-in ballots on the basis of perceived mismatch
between the signature on the ballot return documents and the voter's signature on
file.

September 18, 2020: Judge J. Michelle Childs, of the United States District
Court for the District of South Carolina, issued a preliminary injunction barring
election officials trom enforcing South Carolma's witness requirement for
absentee ballots in the November 38, 2020, general election.

‘Tennessee 11/R

October 19, 2020: A three-judge panel of the U.S. Court of Appeals for the Sixth
Circuit unanimously upheld a district court decision that temporarily suspended
a Tennessee law requiring first-time voters to vote in person.

June 24, 2020: The Tennessee Supreme Court declined to stay a lower court

order that had extended absentee voting eligibility to all voters during the
pandemic.

12
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 35 of 82

June 4, 2020: The Chancery Court for Tennessee's Twentieth Judicial District
ruled that Tennessee's absentee voting law, which limits eligibility to those

constitutes an unreasonable burden on the fundamental right to vote guaranteed’
by the Tennessee Constitution." The court ordered the state to extend absentee
voting eligibility to all Tennessee voters during the course of the pandemic.

Texas 38/R

September 25, 2020: Judge Marina Marmolejo, of the U.S. District Court for the
Southern District of Texas, issued an order enjoining Texas officials from
enforcing legislation that had rescinded the state's straight-ticket ballot option.

September 8, 2020: Judge Orlando Garcia, of the U.S. District Court for the
Western District of Texas, ordered Secretary of State Ruth Ruggero Hughs to
advise all local election officials that it is unconstitutional to reject an absentee
ballot due to a perceived signature mismatch unless the voter is given pre-
rejection notice of this finding and a "meaningful opportunity to cure his or her
ballot's rejection."

July 27, 2020: Texas Governor Greg Abbott (R) issued a proclamation extending
the early voting period for the November 3, 2020, general election by six days.
Originally scheduled to begin on October 19, 2020, early voting would instead
open on October 13, 2020.

Vermont 3/D

July 20, 2020: Vermont Secretary of State Jim Condos (D) issued a directive that
a mail-in ballot be sent automatically to every active registered voter in the
November 3, 2020, general election.

March 30, 2020: Vermont Governor Phil Scott (R) signed H0681 into law,
making a series of temporary changes to the state's election laws in response to
the coronavirus outbreak: suspending candidate petition signature gathering
requirements for both the August primary and the November general elections;
authorizing local legislative bodies to transition upcoming local elections from
floor meetings to Australian ballot (.e., secret ballot) elections; and authorizing
the secretary of state, with the consent of the governor, to enact temporary
changes to election procedures (e.g., expanding voting by mail).

13
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 36 of 82

Virginia 13/D

October 28, 2020: Frederick County (Virginia) Circuit Court Judge William W.
Eldridge ruled that absentee/mail-in ballots that are not postmarked could be
accepted if they were received after Election Day. Eldridge added that election
officials could accept a ballot with an illegible postmark for up to three days after
Election Day, provided the voter casting the ballot signed and dated the
accompanying oath before the election.

October 14, 2020: Judge John A. Gibney, of the U.S. District Court for the
Eastern District of Virginia, ordered Uiat Virginia's voter registration deadline be
extended from October 13, 2020, to October 15, 2020.

August 5, 2020: The parties in League of Women Voters of Virginia v. Virginia
State Board of Elections reached a settlement providing for the suspension of the
Virginia's witness requirement for absentee ballots in the November 3, 2020,
general election.

West Virginia 5/R

July 27, 2020: West Virginia Secretary of State Mac Warner (R) announced that
all voters "concerned about their health and safety because of COVID-19" would
be eligible to vote absentee in the November 3, 2020, general election.

Wisconsm 10/D

June 17, 2020: The Wisconsin Election Commission voted unanimously to send
absentee/mail-in ballot applications automatically to most registered voters in the
November 3, 2020, general election.

WHEREAS, on December 14, 2020, two hundred, thirty eight (238) Democrat
presidential electors and one hundred, sixty three (163) Republican presidential
electors were therefore appointed UNCONSTITUTIONALLY by thirty-one

States as listed below:

DEMOCRAT REPUBLICAN
Arizona 11 Alaska 3
California 56 Arkansas 6

14
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 37 of 82

Connecticut 7 Florida 29
Georgia 16 Iowa 6
Maine 4 Kentucky 8
Maryland 10 Montana 3
Massachusetts 11 Nebraska 5
Michigan 16 North Carolina 15
Minnesota 10 Ohio 18
New Hampshire 4 Oklahoma 7
New Jersey 14 South Carolina 9
New York 29 Tennessee 11
Pennsylvania 20 Texas 38
Rhode Island 4 West Virginia 5
Vermont 3

Virginia 13

Wisconsin 10

WHEREAS, this is a proper First Amendment Petition requiring a
meaningful response in that it exceeds any rational standard requiring a formal,
specific response from Congress: it is serious and documented, not frivolous; it
contains no falsehoods; it is not absent probable cause; it has the necessary quality of
a dispute; it comes from citizens outside of the formal! political culture and involves
a legal principle not politcal talk; it is punctilious and dignified, containing both a
"direction" and a "prayer" for relief; it addresses a public, collective grievance with
widespread participation and consequences; it 1s an instrument of deliberation not
agitation; and, it provides legal Notice seeking substantive Redress to cure the

infringement of a Right.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 38 of 82

WHEREAS, in English and American jurisprudence, there is a legal maxim
that for every right there is a remedy; where there is no remedy, there is no right.

WHEREAS, it is a settled and invariable principle, that every right when with-
held must have a remedy, and every injury its proper redress. See
Blackstone, Commentaries on the Laws of England 23 and Marbury v. Madison, 5
U.S. (1 Cranch) 137, 162-163 (1803).

WHEREAS. this Petition, with its demand for a meaningtul response, rests in
part on the HISTORICAL RECORD OF THE FIRST AMENDMENT’S
PETTTION CLAUSE, a copy of which is annexed hereto.

WHEREAS, particularly instructive under the circumstances of this Petition is
Section 61 of the Magna Carta ... the 1689 Declaration of Rights ...the Journals of
the First Congress in 1774 ... Delegate Jefferson’s Reply to Lord North in 1775
... Thomas Paine’s Common Sense ... and the Declaration of Independence.

WHEREAS, in 1774, for instance, before turning to a more stringent remedy
in their quest to hold their government accountable, the delegates to America’s first
congress resolved, unanimously that, “When government wants money from the
People and they have in any manner oppressed the People, the People may retain
their money until their grievances are redressed.”

WHERAS, in 1775, delegate Jefferson wrote, “The privilege of giving or
withholding our moneys is an important barner against the undue exertion of
prerogative which if left altogether without control may be exercised to our great
oppression; and all history shows how efficacious its intercession for redress of
grievances and reestablishment of nghts, an how improvident would be the
surrender of so powerful a mediator.”

WHEREAS, in 1776, stx months before the adoption of the Declaration of

Independence, Thomas Paine distributed “Cornmon Sense” which after decrying

16
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 39 of 82

the recklessness of repeatedly petitioning the government to rectify its abuses, he
issued a call for a stronger remedy, concluding: “Should a manifesto be published ...
setting forth the miseries we have endured, and the peaceful methods which we have
ineffectually used for redress.”

WHEREAS, that “manifesto” -- our Declaration of Independence, with its
philosophical underpinnings for the republic established by the Constitution -
includes the principle that it is the People who institute Government and that they
do so to secure their Rights and, after setting forth the gnevances being endured by
the People, the Declaration reads, “In every stage of these Oppressions we have
Petitioned for Redress in the most humble terms: Our repeated Petitions have been
answered only by repeated injury. A Prince whose character 1s thus marked by every
act which may define a Tyrant is unfit to be the ruler of a free People.”

WHEREAS, the Government’s refusal to provide a meaningful response to
the People’s Petitions for Redress of violations of their Rights was the “capstone
grievance,” the grievance that more than any other led not only to the Deciaration of
Independence - but also to the widespread recognition of the Right of the People to
hold the government accountable by Petition and to the inclusion of that natural,
unalienable Right in our Bill of Rights.

WHEREAS, Petitioners are motivated by the knowledge that the restoration
of this vestigial, once powerful but now all but forgotten natural Right of the Peopie
will result in a significant shift in the ultimate power in our society from the
Government back to the People where it was meant to reside in the first place.

WHEREAS, in defense of righteousness and the future health of the
Constitution for the United States of America and the Rule of Law, we Petitioners
humbly and respectfully request Congress nullify the votes of the Electoral College
taken December 14, 2020 in the States identified above, direct the Legislatures of

17
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 40 of 82

those States to appoint Presidential Electors in a manner consistent with the Electors
Clause and pursuant to 3 U.S.C. Section 2 and that the end of the terms of the
current President and Vice President be extended, if necessary to the seventh day
tollowing such appointments.

WHEREAS, we request Congress act to insure that future general elections
be conducted in strict accordance with the Election Petition attached hereto.

WHEREAS, we Petitioners, who agree with Thomas Jefferson that “No
government Can Conlnue good but under the control of the people,” pray Congress
will grant the relief requested in this FIRST AMENDMENT PETITION FOR
REDRESS OF VIOLATIONS OF THE GUARANTEE AND ELECTORS
CLAUSES OF THE CONSTITUTION FOR THE UNITED STATES OF
AMERICA

First Name: Ka BERT
Last Name:__ S¢ Hu &
City: Cu eens Bukly
State: New YdRR,

Signature: Boldt, Khare —

 

 

* Additional signature pages follow.

18
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 41 of 82

Attachment 1 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution

HISTORICAL RECORD OF THE RIGHT TO PETITION GOVERNMENT FOR
REDRESS OF GRIEVANCES
by
Robert L. Schulz

“On every question of the construction of the Constitution, let us carry ourselves back to
the time when the Constitution was adopted, recollect the spirit manifested in the debates,
and instead of trying what meaning may be squeezed out of the text, or invented against
it, conform to the probable one in which it was passed.”
Thomas Jefferson,
Letter to William Johnson, Supreme Court Justice (1823)

It is instructive to review the history of the Right to Petition in order to determine its meaning.
The following are the highlights of the historical record of the Right to Petition:

Chapter 61 of the Magna Carta (the cradle of Liberty and Freedom trom wrongful government,
signed at a time when King John was sovereign) reads in relevant part:

“ 61. Since, moveover, for God and the amendment of our kingdom and for the better allaying of
the quarrel that has arisen between us and our barons, we have granted all these concessions,
desirous that they should enjoy them in complete and firm endurance forever, we give and grant to
them the underwritten security, namely, that the barons choose five and twenty barons of the
kingdom, whomsoever they will, who shall be bound with all their might, to observe and hold,
and cause to be observed, the peace and liberties we have granted and confirmed to them by
this our present Charter, so that if we, or our justiciar, or our bailiffs or any one of our officers,
shall in anything be at fault towards anyone, or shall have broken any one of the articles of this
peace or of this security, and the offense be notified to four barons of the foresaid five and
twenty, the said four barons shall repair to us (or our justiciar, if we are out of the realm) and,
laying the transgression before us, petition to have that transgression redressed without delay.
And if we shall not have corrected the transgression (or, in the event of our being out of the realm,
if our justiciar shal] not have corrected 1t) within forty days, reckoning from the time it has been
intimated to us (or to our justiciar, if we should be out of the realm), the four barons aforesaid
shall refer that matter to the rest of the five and twenty barons, and those five and twenty barons
shall, together with the community of the whole realm, distrain and distress us in all possible
ways, namely, by seizing our castles, lands, possessions, and in any other way they can, until
redress has been obtained as they deem fit, saving harmless our own person, and the persons of
our queen and children; and when redress has been obtained, they shall resume their old
relations towards us....” (emphasis added by the People).

Chapter 61 was a procedural vehicle for enforcing the rest of the Charter. It spells out the Rights
of the People and the obligations of the Government, and the procedural steps to be taken by the
People and the King, in the event of a violation by the King of any provision of that Charter: the
People were to transmit a Petition for a Redress of their Grievances; the King had 40 days to
respond; if the King failed to respond in 40 days, the People could non-violently retain their
money or violence could be legally employed against the King until he Redressed the alleged
Grievances.'

The 1689 Declaration of Rights proclaimed, “[I]t is the Right of the subjects to petition the King,
and all commitments and prosecutions for such petitioning is illegal.” This was obviously a basis

 

' See Magna Carta Chapter 61. See also William Sharp McKechnie, Magna Carta 468-77 (2™ ed. 1914)
1
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 42 of 82

Attachment 1 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution

of the “shall make no law abridging the right to petition government for a redress of grievances”
provision of our Bill of Rights.

In 1774, the same Congress that adopted the Declaration of Independence unanimously adopted
an Act in which they gave meaning to the People’s Right to Petition for Redress of Grievances
and the Right of enforcement as they spoke about the People’s “Great Rights.” Quoting:

“If money is wanted by rulers who have in any manner oppressed the People, they may
retain it until their grievances are redressed, and thus peaceably procure relief, without
trusting to despised petitions or disturbing the public tranquility.” "Continental Congress To
The Inhabitants Of The Province Of Quebec." Journals of the Continental Congress 1774, Journals
1: 105-13.

In 1775, just prior to drafting the Declaration of Independence, Jefferson gave further meaning to
the People’s Right to Petition for Redress of Grievances and the Right of enforcement. Quoting:

“The privilege of giving or withholding our moneys is an important barrier against the
undue exertion of prerogative which if left altogether without control may be exercised to
our great oppression; and all history shows how efficacious its intercession for redress of
grievances and reestablishment of rights, an hou improvident would be the surrender of so
powerful a mediator.” Thomas Jefferson: Reply to Lord North, 1775. Papers 1:225.

In 1776, the Declaration of Independence was adopted by the Continental Congress. The bulk of
the document is a listing of the Grievances the People had against a Government that had been in
place for 150 years. The final Grievance on the list is referred to by scholars as the “capstone”
Grievance. The capstone Grievance was the ultimate Grievance, the Grievance that prevented
Redress of these other Grievances, the Grievance that caused the People to non-violently
withdraw their support and allegiance to the Government, and the Grievance that eventually
justified War against the King, morally and legally. Thus, the Congress gave further meaning to
the People’s Right to Petition for Redress of Grievances and the Right of enforcement. Quoting
the Capstone Grievance:

“In every stage of these Oppressions We have Petitioned for Redress in the most humble terms.
Our repeated Petitions have been answered only by with repeated injury. A Prince, whose
character is thus marked by every act which may define a Tyrant, is thus unfit to be the ruler of a
free people....We, therefore...declare, That these United Colonies...are Absolved from all
Allegiance lo the British Crown....” Declaration of Independence, 1776

Though the Rights to Popular Sovereignty and its “protector” Right, the Right of Petition for
Redress have become somewhat forgotten, they took shape early on by government’s response to
Petitions for Redress of Grievances.”

 

* See A SHORT HISTORY OF THE RIGHT TO PETITION GOVERNMENT FOR

THE REDRESS OF GRIEVANCES, Stephen A. Higginson, 96 Yale L.J. 1442(November, 1986);

"SHALL MAKE NU LAW ABRIDGING...": AN ANALYSIS OF [HE NEGLECTED, BUT NEARLY
ARSOLUTR, RIGHT OF PETITION, Norman B. Smith, 5407. Cin. 1. Rev. 1153 (1986);"LIBELQUS"
PETITIONS FOR REDRESS OF GRIEVANCES -- BAD HISTORIOGRAPHY MAKES WORSE LAW,
Eric Schnapper, 74 Iowa L. Rev. 303 January 1989);THE BILL OF RIGHTS AS A CONSTITUTION,
Akhil Reed Amar, 100 Yale L.J. 1131 (March, 1991); NOTE: A PETITION CLAUSE ANALYSIS OF
SUITS AGAINST THE GOVERNMENT: IMPLICATIONS FOR RULE 11 SANCTIONS, 106 Harv. L.
Rev. 1111 (MARCH, 1993); SOVEREIGN IMMUNITY AND THE RIGHT TO PETITION: TOWARD A
FIRST AMENDMENT RIGHT TO PURSUE JUDICIAL CLAIMS AGAINST THE GOVERNMENT,
James E. Pfander, 91 Nw. U.L. Rev. 899 (Spring 1997); THE VESTIGIAL CONSTITUTION: THE

2
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 43 of 82

Attachment 1 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution

The Right to Petition is a distinctive, substantive Right, from which other substantive First
Amendment Rights were derived. The Rights to free speech, press and assembly originated as
derivative Rights insofar as they were necessary to protect the preexisting Right to Petition.
Petitioning, as a way of holding government accountable to natural Rights, originated in England
in the 11" century’ and gained recognition as a Right in the mid 17" century.’ Free speech Rights
first developed because members of Parliament needed to discuss freely the Petitions they
received.” Publications reporting Petitions were the first to receive protection from the frequent
prosecutions against the press for seditious libel.® Public meetings to prepare Petitions led to
recognition of the Right of Public Assembly.’

In addition, the Right to Petition was widely accorded greater importance than the Rights of free
expression. For instance, in the 18" century, the House of Commons," the American Colonies,’
and the first Continental Congress’® gave official recognition to the Right to Petition, but not to
the Rights of Free Speech or of the Press."

The historical record shows that the Framers and ratifiers of the First Amendment also understood
the Petition Right as distinct from the Rights of free expression. In his original proposed draft of
the Bill of Rights, Madison listed the Right to Petition and the Rights to free speech and press in
two separate sections.'” In addition, a “considerable majority” of Congress defeated a motion to
strike the assembly provision from the First Amendment because of the understanding that all of
the enumerated rights in the First Amendment were separate Rights that should be specifically
protected.”

 

HISTORY AND SIGNIFICANCE OF THE RIGHT TO PETITION, Gregory A. Mark, 66 Fordham L.
Rev. 2153 (May, 1998); DOWNSIZING THE RIGHT TO PETITION, Gary Lawson and Guy Seidman,
93 Nw. ULL. Rev. 739 (Spring 1999); A RIGHT OF ACCESS TO COURT UNDER THE PETITION
CLAUSE OF THE FIRST AMENDMENT: DEFINING THE RIGHT, Carol Rice Andrews, 60 Ohio St.
L.J. 557 (1999) ; MOTIVE RESTRICTIONS ON COURT ACCESS: A FIRST AMENDMENT
CHALLENGE, Carol Rice Andrews, 61 Ohio St. L.J. 665 (2000).

> Norman B. Smith, “Shall Make No Law Abridging...”: Analysis of the Neglected, But Nearly Absolute,
Right of Petition, 54 U. CIN. L. REV. 1153, at 1154.

“ See Bill of Rights, 1689, 1 W & M., ch. 2 Sections 5,13 (Eng.), reprinted in 5 THE FOUNDERS’
CONSITUTION 197 (Philip B. Kurland & Ralph Lerner eds., 1987); 1 WILLIAM BLACKSTONE,
COMMENTARIES 138-39.

° See David C. Frederick, John Quincy Adams, Slavery, and the Disappearance of the Right to Petition, 9
LAW & HIST. REV. 113, at 115.

° See Smith, supra n.4, at 1165-67.

7 See Charles E. Rice, Freedom of Petition, in 2 ENCYCLOPEDIA OF THE AMERICAN
CONSTITUTION 789, (Leonard W. Levy ed., 1986)

* See Smith, supra n4, at 1165,

° For example, Massachusetts secured the Right to Petition in its Body of Liberties in 1641, but freedom of
speech and press did not appear in the official documents until the mid-1700s. See David A. Anderson, The
Origins of the Press Clause, 30 UCLA L. REV. 455, 463 n.47 (1983).

"° See id. at 464 n.52.

'! Even when England and the American colonies recognized free speech Rights, petition Rights
encompassed freedom from punishment for petitioning, whereas free speech Rights extended to freedom
from prior restraints. See Frederick, supra n6, at 115-16.

" See New York Times Co. v. U.S.. 403 U.S. 670, 716 n.2 (1971)(Black, J., concurring). For the full text
of Madison’s proposal, see i ANNALS OF CONG. 434 (Joseph Gales ed., 1834).

'? See 5 BERNARD SCHWARTZ, THE ROOTS OF THE BILL OF RIGHTS at 1089-91 (1980).

3
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 44 of 82

Attachment 1 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution

Petitioning government for Redress of Grievances has played a key role in the development,
exercise and enforcement of popular sovereignty throughout British and American history.'* In
medieval England, petitioning began as a way for barons to inform the King of their concerns and
to influence his actions.’* Later, in the 17” century, Parliament gained the Right to Petition the
King and to bring matters of public concern to his attention.'® This broadening of political
participation culminated in the official recognition of the right of Petition in the People
themselves,

The People used this newfound Right to question the legality of the government’s actions,’® to
present their views on controversial matters,’” and to demand that the government, as the creature
and servant of the People, be responsive to the popular will.”°

In the American colonies, disenfranchised groups used Petitions to seek government
accountability for their concerns and to rectify government misconduct.”!

By the nineteenth century, Petitioning was described as “essential to ... a free government” — an

inherent feature of a republican democracy,” and one of the chief means of enhancing
government accountability through the participation of citizens.

This Interest In Government Accountability Was Understood
To Demand Government Response To Petitions.”’

 

'* See Don L. Smith, The Right to Petition for Redress of Grievances: Constitutional Development and
Interpretations 10-108 (1971) (unpublished Ph.D. dissertation) (Univ. Microforms Int’l); K. Smellie, Right
to Petition, in 12 ENCYCLOPEDIA OF THE SOCIAL SCIENCES 98, 98-101 (R.A. Seiligman ed., 1934).
'S The Magna Carta of 1215 guaranteed this Right. See MAGNA CARTA, ch. 61, reprinted in 5 THE
FOUNDERS’ CONSTITUTION, supra n.5, at 187.

'” See PETITION OF RIGHT chs. |, 7 (Eng. June 7, 1628), reprinted in 5 THE FOUNDERS’
CONSTITUTION, supra n5 at 187-88.

'"In 1669, the House of Commons stated that, “it is an inherent right of every commoner in England to
prepare and present Petitions to the House of Commons in case of grievances, and the House of Commons
to receive the same.” Resolution of the House of Commons (1669), reprinted in 5 THE FOUNDERS’
CONSTITUTION, supra n5 at 188-89.

* For example, in 1688, a group of bishops sent a petition to James IT that accused him of acting illegally.
See Smith, supra n4, at 1160-62. James II’s attempt to punish the bishops for this Petition led to the
Glorious Revolution and to the enactment of the Bill of Rights. See Smith, supra n15 at 41-43.

See Smith, supra n4, at 1165 (describing a Petition regarding contested parliamentary elections).

20 In 1701, Danie! Defoe sent a Petition to the House of Commons that accused the House of acting
illegally when it incarcerated some previous petitioners. In response to Defoe’s demand for action, the
House released those Petitioners. See Smith, supra n4, at 1163-64.

*1 See RAYMOND BAILEY, POPULAR INFLUENCE UPON PUBLIC POLICY: PETITIONING IN
EIGHTEENTH-CENTURY VIRGINIA 43-44 (1979).

> THOMAS M. COOLEY, TREATISE ON THE CONSTITUTIONAL LIMITATIONS WHICH REST
UPON THE LEGISLATIVE POWER OF THE STATES OF THE AMERICAN UNION 531 (6" ed.
1890).

3 See CONG. GLOBE, 39" Cong., 1“ Session. 1293 (1866) (statement of Rep. Shellabarger) (declaring
petitioning an indispensable Right “without which there is no citizenship” in any government); JOSEPH
STORY, COMMENTARIES ON THE CONSTITUTION OF THE UNITED STATES 707 (Carolina
Academic Press ed. 1987) (1833) (explaining that the Petition Right “results from [the] very nature of the
structure [of a republican government]”).

4 See Frederick, supra n7 at 114-15 (describing the historical development of the duty of government
response to Petitions).
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 45 of 82

Attachment 1 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution

American colonists, who exercised their Right to Petition the King or Parliament, * expected the
government to receive and respond to their Petitions.”° The King’s persistent refusal to answer
the colonists’ grievances outraged the colonists and as the “capstone” grievance, was a
significant factor that led to the American Revolution.”’

Frustration with the British government led the Framers to consider incorporating a people’s right
to “instruct their Representatives” in the First Amendment.» Members of the First Congress
easily defeated this right-of-instruction proposal.’ Some discretion to reject petitions that
“instructed government,” they reasoned, would not undermine government accountability to the
People, as long as Congress had a duty to consider petitions and fully respond to them.”

Congress’s response to Petitions in the early years of the Republic also indicates that the original
understanding of Petitioning included a governmental duty to respond. Congress viewed the
receipt and serious consideration of every Petition as an important part of its duties.*'

Congress referred Petitions to committees*” and even created committees to deal with particular
types of Petitions.” Ultimately, most Petitions resulted in either favorable legislation or an
adverse committee report. **

Thus, throughout early Anglo-American history, general petitioning (as opposed to judicial
petitioning) allowed the people a means of direct political participation that in tum demanded
government response and promoted accountability.

 

*° See DECLARATION AND RESOLVES OF THE CONTINENTAL CONGRESS 3 (Am. Col. Oct. 14,
1774), reprinted in 5 THE FOUNDERS’ CONSTITUTION, supra n5 at 199; DECLARATION OF
RIGHTS OF THE STAMP ACT CONGRESS 13 (Am. Col. Oct. 19, 1765), reprinted in id. at 198.

?° See Frederick, supra n4 at 115-116.

*7 See THE DECLARATION OF INDEPENDENCE para. 30 (US. July 4, 1776), reprinted in 5 THE
FOUNDERS’ CONSTITUTION, supra n5 at 199; Lee A. Strimbeck, The Right to Petition, 55 W. VA. L.
REV. 275, 277 (1954).

*8 See 5 BERNARD SCHWARTZ, supra n15, 1091-105.

” The vote was 10-41 in the House and 2-14 in the Senate. See id. at 1105, 1148.

°° See | ANNALS OF CONG. 733-46 (Joseph Gales ed., 1789); 5 BERNARD SCHWARTZ, supra n15, at
1093-94 (stating that representatives have a duty to inquire into the suggested measures contained in
citizens’ Petitions) (statement of Rep. Roger Sherman); id. at 1095-96 (stating that Congress can never shut
its ears to Petitions) (statement of Rep. Elbridge Gerry); id. at 1096 (arguing that the Right to Petition
protects the Right to bring non-binding instructions to Congress’s attention) (statement of Rep. James
Madison).

*! See STAFF OF HOUSE COMM. ON ENERGY AND COMMERCE, 997? CONG., 2D SESS.,
PETITIONS, MEMORIALS AND OTHER DOCUMENTS SUBMITTED FOR THE CONSIDERATION
OF CONGRESS, MARCH 4, 1789 TO DECEMBER 15, 1975, at 6-9 (Comm. Print 1986) (including a
comment by the press that “the principal part of Congress’s time has been taken up in the reading and
referring Petitions” (quotation omitted)).

* See Stephen A. Higginson, Note, A Short History of the Right to Petition the Government for the Redress
of Grievances, 96 YALE L. J. 142, at 156.

3 See H.J., 25 Cong., 2d Sess. 647 (1838) (describing how petitions prompted the appointment of a select
committee to consider legislation to abolish dueling).

** See Higginson, n34 at 157.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 46 of 82

Attachment 1 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution

To determine “[t]he proper scope and application of the Petition Clause ... Some effort must be
made to identify the historic and fundamental principles that led to the enumeration of the
right to petition in the First Amendment, among other rights fundamental to liberty.”

Guarnieri at 394-395. (Emphasis added). Borough of Duryea v. Guarnieri, 564 U.S. 379 (2011).

“The First Amendment’s Petition Clause states that ‘Congress shall make no law ...abridging ...
the right of the people ... to petition the Government for a redress of grievances.’ The reference
to ‘the right of the people’ indicates that the Petition Clause was intended to codify a pre-existing
individual right, which means that we must look to historical practice to determine its scope.
(See District of Columbia v. Heller, 554 U.S. 570, 579, 592 (2008).” Guarnieri at 403. (Emphasis
added).

“There is abundant historical evidence that ‘Petitions’ were directed to the executive and
legislative branches of government.” Guarnieri at 403. (Emphasis added).

“Petition, as a word, a concept, and an essential safeguard of freedom, is of ancient
significance in English law and the Anglo-American legal tradition.” Guarnieri at 394-395.
(Emphasis added).

“(Petitions have provided a vital means for citizens ... to assert existing rights against the
sovereign.” Guarnieri at 397. (Emphasis added).

“Rights of speech and petition are not identical. Interpretation of the Petition Clause must be
guided by the objectives and aspirations that underlie the right. A petition conveys the special
concerns of tts author to the government and, in its usual form, requests action by the
government to address those concerns.” Guarnieri at 388-389. (Emphasis added).

“One of the advantages of popular government, of which Jefferson was distinctly aware, was that
it afforded a means of redressing grievances against the government without the resort to
force; it provided, as he would later put it in his First Inaugural Address, ‘a mild and safe
corrective of abuses which are lopped by the sword of revolution where peaceful remedies are
unprovided.’” (Emphasis added). David N. Mayer, “The Constitutional Thought of Thomas
Jefferson,” University Press of Virginia, 1994, at 107. See also Thomas Jefferson, First

Inaugural Address, 4 March (801, L.C.
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 47 of 82

Attachment 2 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution.

FIRST AMENDMENT PETITION FOR REDRESS OF GRIEVANCES:
PUBLIC ELECTIONS

WE THE FREE PEOPLE OF THE UNITED STATES, by and through the unalienable, individual Rights
guaranteed by the Declaration of Independence and the Constitution for the United States of America,
hereby Petition the Congress of the United States for Redress of our Grievances, to honor their Oaths or
Affirmations of office and their constitutional obligations by responding to this Petition, providing a
formal acknowledgment of its receipt and demonstrating a good faith effort to comply, on or before 5
p.m. , January 6, 2021.

WHEREAS, by the terms and conditions of the Declaration of Independence and Constitution for the
United States of America, We the People have expressly established a republican form of government,
empowering it to act only in certain ways, while purposely and patently restricting and prohibiting it
from acting in certain other ways without Amendment, and;

WHEREAS, We the People are entitled, by Right, to constitutionally valid elections, including the Right to
know, without special expert knowledge or trusting the announcements by officials and/or the media,
that our votes are being accurately counted, and;

WHEREAS, the current method of counting votes in secret, via electronic voting systems, violates the
principles of the public nature of elections and individual Voting Rights that emerge from our State
Constitutions and from Article |, Sections 2 and 4, and the Seventeenth Amendment to the Constitution
for the United States of America, and;

WHEREAS, each State Constitution and the First and Ninth Amendments of the federal Bill of Rights
guarantee to every American the unalienable Right to hold the government accountabie tc each and
avery principle, prohibition, restriction and mandate of the Declaration of Independence and
Constitution for the United States of America,

NOW THEREFORE: WE THE PEOPLE do humbly and respectfully petition the Congress of the United
States to institute the following Remedies and Instruct the Chief Election Official(s) of each State of the
Union and the members of each House of the Legislature of each State of the Union, to respond to this

Petition as follows:

a. For all future primary, special, general and other public elections, the Chief Election Official(s)
and Legislatures of each State shall institute a “Peoples’ Chain of Custody” comprising an
uninterrupted continuum of voting procedures that are always observable and readily
understood by the general public.

b. Voting shall only be permitted on Election Day for all voters, with the exception of Absentee
Voting, which shall be authorized in accordance with State Law and only for those scheduled to
be out of State on Election Day.

c. The procedures fer voting to ensure a “Peoples’ Chain of Custody” shall include the following:
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 48 of 82

Attachment 2 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution.

i) Each voter will privately mark their votes on a paper ballot at the precinct-level polling place
either by hand or with the assistance of a ballot marking mechanism designed for disabled
voters to vote independently and privately as per the Help America Vote Act of 2002 (HAVA),
and;

il) Each completed paper ballot will be deposited by the voter into a transparent ballot box that
has been pre-numbered by the county election authority and kept locked and in clear public
view continuously throughout the voting period on Election Day, and;

iii) Each candidate on the ballot will have the Right to have a representative present for an
inspection of each cantainer immediately before the voting period begins and to witness and
test the locking procedure, and;

iv) From the time the voter deposits the marked ballot into the ballot box to the time the
precinct results are publicly announced and posted at the polling place, all paper ballots and the
ballot box they are deposited in by the voters will never be out of the view of the public, and;

v) A rope or other similar physical demarcation will surround each ballot box at a distance of 6
to10 feet, beyond which any person can stand or sit to quietly observe and record by video,
audio or still recording device, the transparent containers and the number of voters, and;

vi) When the voting period ends at each polling place, the ballot box container(s) shall be
unlocked and all the ballots shall be removed, counted and evenly distributed among the tables
set up in the same room where the ballot box containers have been in continuous public view
for the counting of the votes by the pre-designated Counting Teams, and;

vii) Each candidate on the ballot shall have the Right to have a representative present for the
inspection of each hallot box immediately after the removal of all the ballots from the ballot box
container(s) and shall have the Right to have a representative seated at each table to observe
the vote-counting process without disrupting the process, and;

viii) The public shall have the Right to observe and record the vote-counting process at each
table at a reasonably close range - 6 to 10 feet - without disrupting the process, and;

ix) Each Counting Team shall be comprised of four persons: a Reader, a Marker and two
Observers. The Reader and Ue Marker shall be Lrained election workers with no political
affiliation. The two Observers shall be from non-partisan, independent, election integrity and
good government type organizations from the local community, and;

x) The Reader and the Marker shall sit opposite each other with one Observer sitting next to the
Reader and the other Observer next to the Marker. Only the Reader will handle the ballots
during the counting process (unless there is an unclear marking on the ballot) and only the

2
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 49 of 82

Attachment 2 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution.

Marker will handle and mark the Tally Sheets. The Reader’s Observer shail be able to clearly see
the paper ballot that is being read by the Reader in order to verify that the Reader is reading the
correct name or measure marked by the voter. The Marker’s Observer shall be able to clearly
see the Tally Sheet on which the votes are recorded in order to verify that the Marker is marking
the correct name or measure read out by the Reader, and;

xi) The counting will be temporarily halted if any misread or mismarked vote is witnessed by an
Observer or if a voter’s intention is unclear on the ballot. The reading or marking correction shall
be made or the voter’s intention determined (by the physical review of all counting team
members) before resuming the counting process, and;

xii) If a discrepancy is witnessed and all Counting Team: Members do not agree on the resolution,
then the written objection of those disagreeing must be noted and included with the ballots, as
well as a copy of the objection given to the Election Poll Worker in charge of the polling place,
and;

xiii) After all the ballots have been read and the votes marked on the Tally Sheets, each Counting
Team shall add up the votes for each candidate and/or measure and write their totals for each
candidate and/or measure on their Team’s Tally Sheets. All Counting Team members shall then
certify, under penalty of perjury, the vote totals for each candidate and/or measure counted by
their team, and;

xiv} Once each Counting Team is in agreement on the allocation and tallying of the votes
handled by the team and the team has certified the totals, the results of their team’s count will
then be read aloud for public consumption and for the purpose of officially recording and
certifying the totals on the Final Results Sheet for the precinct by the Election Worker in charge
of the polling place in full public view, and;

xv} When all the Counting Teams have read aloud their results and all the totals have been
tallied on the Final Results Sheet for the precinct, copies of every Counting Teams’ certified
totals and the precinct’s Final Results Sheet shall be publicly posted at the Polling Place and left
accessible and undisturbed - under penaity of law - for the subsequent 24 hours. Any person
may record the posted documents for any purpose, including but not limited to, transmitting
electronically to any individual, group or website, and

xvi) The public posting of the precinct’s Final Results at each polling place signifies the end of the
“Peoples’ Chain of Custody” because it has proven to be impossible to publicly oversee the
physical security of the bailots once they are moved from the polling place, hence the
importance of an uninterrupted voting process that is publicly observable from start to finish.
The transfer of all ballots (used, unused and spoiled) and related election documents from each
Polling Place to a secure storage facility shall be determined by each county election authority
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 50 of 82

Attachment 2 of 2 to the Petition to the Congress of the United States for Redress of
Violations by States of the Guarantee and Electors Clauses of the U.S. Constitution.

and handled in a manner that allows - and encourages - public observation from the Polling
Place to their final storage location, and

xvii) To enable the public to more easily verify the accuracy of the “official” election results, it is
important that the precinct-level Final Results from each polling place are immediately posted in
the local newspaper, as well as on the website of the county election authority. Verification by
the People becomes an open and transparent process of simply adding up the results from all
the “publicly-observed” precinct level elections, and

xviii) Finally, all paper ballots (used, unused and spoiled) and all related clection documents
from each polling place shall be kept by the caunty election authority in their secure storage
facility for no less than 22 months, in case of any election disputes arising. Following this
required storage time, however, the paper ballots may be taken to a paper recycling plant. For
all other related election documents, they shall be placed in permanent storage in the archives
of the State Library or similar public institution for future use by the interested public or
scholars.

Respectfully submitted by’:

First Name: ‘Ko Bor)
Last Name : ScNvlz

City: Ci ueens Bok y
State: New Veble.

 

 

 

* Additional Signature pages follow,
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 51 of 82

By my digital signature | attest to the following: | have read and agree wholeheartedly with the content of
the FIRST AMENDMENT PETITION FOR REDRESS OF VIOLATIONS OF THE GUARANTEE AND ELECTORS
CLAUSES OF THE CONSTITUTION FOR THE UNITED STATES OF AMERICA and its two attachments posted at

www.occupytheconstitution. org/presidential-election-2020/

Name
1 Gordon Winland
2 Shane Tuttle
3 Shanna Deaton
4 John Stuart
5 Lynn Walker
6 Jennifer Larson
7 Duane Enneberg
8 Michael Kimbril
9 Dirk Golden
10 Kurt Knudsen
11 Michael Carrigan
12 Thomas Richards
13 Janet Lantis
14 Marilyn Enneberg
15 JOSEPH MICHAELS
16 Angela Kimbril
17 Laurie Houg
18 Paula Franetti
19 Thomas Bale
20 Rochele Clifford Longley
21 Laurie Ward
22 Daniel Davis Davis
23 Suzie Kirvinskee
24 Frances Jones
25 Nicholas Bertram
26 Guy Palmer
27 Jean Hutchinson
28 guy burkett
29 Dennis Hollingsworth
30 Rick Hansen
31 Julie Jones
32 Mary Ellen Talmadge
33 Flavia Hansen
34 Jill Harris
35 Pat Carter
36 Mark Jones
37 Trenton Jones
38 Boris Mitnik
39 Timoth Scott
40 Gary Covington
41 Dawn Higgins

Address

11482 Co. Rd.8

72930 Williams Way

10 shallow branch road
401 N 10th St. Apt220
000 drive

120 Shaftsbury Road

Box 152

2585 N Mills River Rd
762 East Ave, po box 388
8 Lilac Lane

17702 Eric Avenue

1223 S. 1010 W.

14040 Beach Road
Box152

PO BOX 496

2585 N Mills River Rd
2504 20th ave sw

1036 E End Avenue

870 Iron Oak Way

58211 Christy Rd

1252 Norman Drive
1251 Surf Ave

38 Bald Ridge Dr.

7843 W Division Rd

767 Mansfield Village, Hackett
7015 W Lunceford Ln
25817 Shawnee Street
340 SUNSET BLVD

1285 Duncan Road

501 E Arthur Dr

2551 E. Emelita Ave

2 E Colliery Ave

501 e Arthur dr

18727 15th Loop NE

738 Pinecrest Circle, PO Box 3222
5121 Sunbury Dr., PO Box 367
1506 E Harmony Ave
561 Fairway View Dr Apt 2A
251 bell xing east

PO Box 4492

1402 12th

City, State
Delta, OH

Arlee, MT
Leicester, NC
Hamilton, MT
Laurel, MT
Rochester, NY
Kevin, MT

Mills River, NC
State Line, PA
Topsham , ME
Cerritos, CA
Tooele, UT
Chesterfield, VA
Kevin, MT
Guernsey, WY
Mills River, NC
PINE RIVER, MN
Pittsburgh, PA
The Villages, FL
Plymouth , WA
Leeds, AL
Pacific Grove, CA
Buffalo, WY
Tipton, IN
Hackettstown, NI
Deer Park, WA
Mt. Plymouth, FL
Hermitage, PA
Commerce, GA
Oak Creek, WI
Mesa, AZ

Tower City, PA
Oak Creek, WI
Poulsbo, WA
Alpine, WY

East Stroudsburg, PA
Mesa, AZ
WHEELING, IL
Stevensville, MT
Page, AZ
Astoria, OR

Zip
43515
59821
28748
59840
59044
14610
59454
28759
17263
4086
90703
84074
23838
59454
82214
28759
56474
15221
32163
99346
35094
93950
82834
46072
7840
99006
32776
16148
30530
53154
85204
17980
53154
98370
83128
18301
85204
60090
59870
86040
97103
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 52 of 82

42 Alicia Condon
43-€arol-Bissetta ---
44 Anthony Verrone
45 Rita Verrone

46 Karen Engwis

47 Douglas Jones
48 Frats Tomkuwit
49 Daniel E Miller
50 Leonard Payne
51 Thomas Oxley

52 Roy Desrosier

53 Ginger Desrosier
54 Thomas Conner
55 Carl Berryman
56 Nancy Clancy

57 Dan Carter

58 James Savage

59 Cynthia Valdes
60 Cheryl Tusken

61 Deborah Stroud
62 Jjuiie Fiilingham
63 Aaron Scott

64 William Smith

65 Joyce Bates

66 Jena Nash Reno
67 Briana Della Bitta
68 Cole Arndt

69 Marion Collom
70 Geneille Robishaw
71 Renae Mears

72 Mark Case

73 Julie Massey

74 Norma Trams

75 Brenda Covil

76 Timothy Brown
77 Denise Burris

78 Brandi McKnight
79 Peggy Miller

80 Don Gray

81 Steve Mankowski
82 Roger Stapp

83 Ben Magnuson
84 Meghan Levy

85 donalea Bauer
86 Jennifer Goodwin
87 Erik Jellum

88 Peter Schumacher

48 Parkway Avenue

-~-235-Garth Road Apt. E4A -

44 Grant Drive

44 Grant Drive

398 N Yellowstone Tr!
2551 E Emelita ave
23434 James Court
322 Tamarisk DR

2946 Sinks Canyon Rd
9108 Canberley Drive
4752 CHOKECHERRY LN
4752 Chokecherry Lane
20405 Barton Road
1652 Sesame Street
2000 South Furk Ruad, PO Bux 1674
738 pinecrest cir
92-1001 Aliinui Dr, #2A
67 Harley Drive

29 Border Ln #3

210 Marshall St.

1943 Middle Bear Creek Rd
11 Talmadge Street

28 N 3167 C

218 S. St. Cloud St.
5262 W. Durston Rd
22515 Frontage Road Trlr F
3377 Wright Way

38 Lakeview Drive

5 Reynolds Court

6608 Jubilee Court

P.O. Box 264

2302A US Highway 26
412 Cooper Ln

P.O, Box 682

144 Waterloo Street
14502 Park Circle

419 E Bitterroot Dr
POBox 186

5606 Clubhouse

PO Box 1152

524 W Kenwood Ave
102 Stone Rg Dr

3497 Mt Vernon Circle
1870 rancho tujunga
193 Black Lane

741 Hillview Dr

2230 N. Laird Street

Cranston, RI

- -~-Scarsdale, NY ~

North Haledon, NJ
North Haledon, NJ
Big Timber, MT
Mesa, AL

Lewes, DE
Riverton, WY
Lander, WY
Tampa, FL
STEVENSVILLE, MT
Stevensville, MT
Evansville, IN
Worland, WY
Jackson, WY
alpine, WY
Kapolei, HI
Savannah, GA
Bozeman, MT
Darby, MT

Victor, MT
Poughkeepsie , NY
IDAIIO FALLS, ID
Allentown, PA
Bozeman, MT
Belgrade, MT
Darby, MT
Lindale, GA
Houston, TX

West Valley City, UT
Silver Springs, NV
Lingle, WY
Hamilton, AL
Columbus , NC
Warrenton, VA
Choctaw , OK
Florence, MT
Laurel, MT

NPR, FL

Lander, WY
Clarksville , IN
Snohomish, WA
Atlanta, GA
covina, CA
Hamilton , MT
Dayton, VA

Santa Ana, CA

2905
10583,

7508

7508
59011
85204
19958
82501
82520
33647
59870
59870
47725
82401
83001
83128
96707
31408
59718
59829
59875
12601
83402
18104
59718
59714
59829
30147
77024
84128
89423
82223
59840
28722
20186
73020
59833
59044
341653
82520
47129
98290
30340
91724
59840
22821
92706
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 53 of 82

89 Rhonda O'Connor

90 Michael Wingard

91 Maury Jones

92 Melva Foster

93 Bart Crabtree

94 Arthur Turner

95 Cyndy Glieden

96 Richard Shaughnessy

97 Mark cundith

98 Lori Melching

99 Judy Atwell
100 Randy Hosman
101 Esther Beckwith
102 Karen Clanton
103 Phyllis Christiaens
104 Edgar Fisher
105 John Luby
106 John Taylor
107 Andrea Vera
108 Marilyn Christman
109 Kerry Dixon
110 Michael Carter
111 Robyn Roberts
112 James Sparke
113 Anni Crawford
114 Duane Grounds
115 Scott Miller
116 Dayne deHaven
117 Marsha Rigney
118 Jeffrey Oglesby
119 Mark Crawford
120 Kevin Craig
121 Tony Rausch
122 william papke
123 Diane Johnston
124 William Madden
125 Richard Szalay
126 Frank Treglia
127 Judith Foster
128 George Kamoutsis
129 William Foster
130 Patricia Daniel
131 Yvonne Lovell
132 Charles Corne
133 Harold Roach
134 Susan Webber
135 Liane Miller

791 Phillip Henderson Road
19 Talega

505 E. Zenith Dr.

318 Summer Sky Cir
507 Sth ave s.w.

845 gash creek rd

185 Kirby lane

64 Valley Drive
pobox571

102 calle candida
1029 Continental Way

Belle Meade 2200 Chateau Blvd.

167 Pistol Jane

1121 17th Ave, Apt 12

1910 4th Ave N

41Dolly Varden Dr. Box112
322 Portage Path

850 Sunset View Drive

316 Hicks Ford Rd

1813 Mountain View Dr
7105 1St Street

10410 Hummingbird St. N.W.
PO Box 544

6251 Whistler Dr. NW

4664 Old Yellowstone Trail N.
11186 Night Shadow Dr
2108 Hassell Place

2170 Coleman rd

4735 Hunting Country Rd
1802 37th st W.

4664 Old Yellowstone Trail N.
642 Hazy Hills Loop

608 Beth Dr

1969 red focx road

9415 Live Oak Dr

P.O. Box 271469

642 Cherry Valley Drive

6 Lewis Avenue

27026 N Sycamore Creek Rd
290 N. Woodhill Dr.

"27026 N Sycamore Creek Rd
737 E. Park Drive

8830 Bells Ferry Rd

11 Hearthstone Lane

2601 Tradewind Dr

502 Stanford Falls Ct

2108 Hassell Place

Rutherfordton, NC
Rancho Santa Margarita , CA
Jackson, WY
Billings, MT

Great Falls , MT
Victor, MT
Bigfork, MT
Rutherfordton, NC
ennis, MT

san dimas, CA
Corvallis, MT
Paragould, AR
Victor, AL
Longview, WA
Great Falls, MT
McAllister, MT
Willard, OH
Hermitage , TN
Ellijay, GA

GREAT FALLS, , MT
Palo, iA

COON RAPIDS, MN
McLeod, MT
Bemidji, MN
Livingston, MT
Moreno Valley, CA
Charlotte, NC
Cornersville , TN
Tryon, NC
Williston , ND
Livingston, MT
Dripping Springs, TX
Great Falls, MT
tryon, NC

Rancho Cucamonga, CA
Tampa, FL
Amherst, OH
Dobbs Ferry, NY
Rio Verde, AZ
Amherst , OH

Rio Verde, AZ
Tryon, NC

Canton, GA
Landrum, SC

Lake Havasu city, AZ
Canton, GA
Charlotte, NC

28139
92688
83001
59106
59401
59875
59911
28139
59729
91773
59828
72450
59875
98632
59401
59740
44890
37076
30540
59405
52324
55433
94052
56601
59047
92555
28209
37047
28782
58801
59047
78620
59405
28728
91730
33688
44001
10522
85263
44001
85263
28782
30114
29356
86403
30114
28209
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 54 of 82

136 Bernard Fisher
137 Ardyth Fisher
138 John Bisset

139 Roger Tonon
140 Haydee Decker
141 Leslie Biekkola
142 Rebecca Wery
143 Sue Smith

144 Jeffrey Johnston
145 Judi Foracre
146 Patrick Clifton
147 Richard Searing
148 Tracy Christensen
149 William Melvin
150 alta meivin

151 Kandy Zanto
152 Kim Norton

153 Krista Briscoe
154 Lewis Zanto

155 Keith Ochs

156 Dennis Johnston
157 Debra Brisce
158 Isabel Figueiredo Garcia
159 Keli Lawler

160 JOAN PINTER
161 Jerry Marvel
162 Janet Dickerson
163 Brian Charfer
164 Suzanne Fitzgerald
165 Steven Gonzalez
166 Bruce Hacker
167 Tegwen Y Buckner
168 Clint Gray

169 Kenneth Tyson
170 Tammy Chaffer
171 Alan Van Hassel
172 Evelyn Griffin
173 Diane Keller
174 Dina Testa

175 chuck parris

176 Beatrice Louis
177 Steve Louis

178 Michael Altiere
179 Margaret Lewis
180 Tanya Stuart
181 Diane Treglia
182 Karen Cheikhi

1250 Winscott Lane

1250 WINSCOTT LN

32 center square

30 talega

4529 Mandy Lee Cv

6997 W Stadium St

510 Cedarwood Dr

1110 Sth Ave

621 W Knepp Ave

287 John Allen Dr

2081 County Road BB

9640 La Colina Drive

2497 MT Hwy 287

6701 5 Coulee Vista Dr

6701 s coulee vista dr

3000 Lower River Road
1621 Beaumont Dr

PO 53

300 2nd Ave S

1507 3rd West Hill Dr

9415 Live Oak Drive

60 11th lane

16 Peralta Street

2779 N 75th st

W164 N10442 Timberline Ct
7204 saddleback dr. bakersfield ca
13913 Galway sand road

18 Christopher Ridge NW
P.O. Box 134

10 Elk avenue

10670 Civic Center Drive, Suile 200
4742 hunting country rd
597 E Old West Highway Lot 22
1165 Regiment Dr. NW

18 Christopher Ridge NW
3090 Old CCC Rd.

438 Putnam Hill Rd, PO Box 354
8800 Lakewood drive #678
31457 Fairhill Drive

200 constitution drive

4227 Burkey Rd

4227 Burkey Rd

1946 Quail Run Drive

3203 Maroneai St

4239 Phillip St

6 Lewis Avenue

32370 Desert Vista Read

Helena, MT
HELENA, MT

New Oxford, PA
rancho santa margarita, CA
Riverton , UT
Eagle, ID

Canton, GA
Vaughn , MT
Fullerton, CA
Huntsville , TN
Cottage Grove, WI
Alta Loma, CA
Sheridan, MT
Kennewick, WA
kennewick, WA
Great Falls, MT
Deatsvillr, AL
Fairfield , MT
Great Falls, MT
Great Falls, MT
Rancho Cucamonga, CA
Fort Shaw, MT

N.F, CT
Milwaukee, WI
Germantown, WI
Bakersfield, CA
Riverview , FL
Cartersville, GA
Plainview, NY

New Rochelle, NY
Rancho Cucamonga, CA
Tryon, NC

Apache Junction, AZ
Acworth, GA
Cartersville, GA
Hendersonville, NC
Manchaug, MA
Windsor, CA
Westley Chapel, FL
Morganton, NC
Austintown, OH
Austintown, OH
Cortland , OH
Houston, TX
Billings, MT

Dobbs Ferry, NY
Cathedral City, CA

59601
59601
17350
92688
84096
83616
30115
59487
92832
37756
53527
91737
59749
99338
99338
59405
36022
59436
59405
59404
91730
59443

6812
53210
53022
93309
33579
30121
11803
10804
91730
28782
85115
30101
30121
28739

1526
95492
33543
28655
44515
44515
44410
77025
59101
10522
92234
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 55 of 82

183 Mabel Hull

184 Carmen Deleon
185 John Mcclain

186 Theresa Coady
187 Stephanie Kaye
188 Tia Scott

189 Chris Fulton

190 William Chapman
191 YVONNE SCHMIDT
192 Bob Newton

193 Heather Chapman
194 Alan Smith

195 william spangler
196 Anita Murphy

197 Alexander Sheehan
198 Vincent Murphy
199 Darina Orr

200 Kevin Cardogno
201 ron matta

202 Eleanor J. Blessin
203 John M. Blessin
204 Jean Williams

205 Jeff Goodspeed
206 tim christian

207 Alicia Leach

208 Kathryn Goodspeed
209 Bruce Scotland
210 Kim Longs

211 Elizabeth Manz
212 Edward Bonomo
213 Paul Quandahl
214 Jeffrey Wolf

215 Juliann Wolf

216 Elizabeth Mondello
217 Lena McCarron
218 Maryann Horak
219 JOHN BURNSWORTH
220 Richard Ashley
221 Joyce Ranum

222 Alan L Smith

223 tom martin

224 David Barber

225 Robert Faw

226 Sharon Thompson
227 Garnett Rope

228 James Thompson
229 Mary Smith

3823 Ayrshire Drive
1643 Totem Pole Way
38523 fawn springs
1975 Fiesta Ridge ct
1146 Bloomingdale Ave
204 camelia st

2717 Wilder Park Dr.
168 WHITE ROSE CT
1639 FAIRWAY DRIVE
9807 Meadowood Dr
5354 valley forest way
922 Yellowstone River Rd, B2
3196 allegheny court
3528 San Moise Place
1203 Ashford Parkway
3528 San Maise Pl

38 Heather Lane

318a MAIN ST

8011 E Granite Pass Rd
P.O. Box 21450

P.O. Box 21450

995 Bright Star Cr
5285 Heatherly Dr
909 Glenwood ave
526 N 7th E #9

234 Dinsmore Ave.
4613 mesa place

32 Custis Avenue

27 Blue Mountain Dr.
110 Woodbine Terrace
1404 19th Ave S,

920 Northview Ave.
920 Northview Ave.
510 avocado place

12 Delano St

1015 Stuart Circle

900 SHENANDOAH LANE
4231 7th Ave. N.

327 Hylande Dr

1110 5th Ave

3117 6TH AVES

2886 latimer

396 Bridger Creek Frontage Rd
301 39th Ave. N.E.
255 Gordon Road

301 39th Ave. N. E.
968 Ravensbury St.

Youngstown, OH
Lutz, FL

Palm desert, CA
Tampa, FL

Valrico, FL

Gulf breeze , FL
Plant City, FL
LOGANVILLE, GA
VIDALIA, GA
Rancho Cucamonga, CA
Flowery Branch, AL
Billings, MT
westlake village, CA
Plant City, FL
Atlanta, GA

Plant City, FL
Fairview , NC
DOUGLAS, MA
Scottsdale, AZ
Wickenburg, AZ
Wickenburg, AZ
Thousand Oaks, CA
Huntington Beach, CA
waukegan, IL

Soda Springs, ID
Thousand Oaks, CA
Hamilton, OH
White Plains, NY
Maumelle, AR
Morganton, NC
Great Falls, MT
Great Falls, MT
GREAT FALLS, MT
Camarillo , CA
Fairhaven, MA
Thousand Oka, CA
YORK, PA

Great Falls, MT
Great Falls, MT
Vaughn, MT

Great Falls, MT
Missoula , MT
Reed Point, MT
Great Falls, MT
Vaughn, MT

Great Falls, MT
Lake Sherwood, CA

44511
33559
92260
33604
33596
32561
33566
30052
30474
91737
30542
59105
91362
33567
30338
33567
28730

1516
85266
85358
85358
91360
92649
60085
83276
91362
45012
10603
72113
28655
59405
59404
59404
93010

2719
91362
17404
59405
59405
59487
59405
59808
59069
59404
59487
59404
91361
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 56 of 82

230 Wendy Dick

231 Jean Noel

232 Vicki Noel

233 Jean Clark

234 Mary McKiernan
235 Darlene Meddock
236 Richard Hulse

237 Martha Snow

238 Teka Larson

239 Cynthia Bumgarner
240 Michael Fulmer
241 Jay DeRusha

242 Mari Cartwright
243 Ronald Flick

244 Lola Sheldon-Galloway
245 Brad Tschida

246 Donald Curtis

247 Stephen Rehard
248 Ronald Platt

249 Mayvon Platt

250 Erik Biom

251 Sandra Calderbank
252 Flor Funes

253 Scott Conrad

254 Shirley Fisher

255 Carle Linke

256 Guy Pike

257 Steven Hull

258 Amanda Hull

259 Roxanne McKnight
260 Sherri Coker

261 Sarah McCandiish
262 Arjun Sodhani

263 Sarah Lewis

264 Lisa Glauner

265 Steven Best

266 Steven Russell
267 Connie Howdyshell
268 Richard Batchelar
269 James Bennett
270 Anna Myers

271 Dennis Catt

272 Christal James
273 Reylene Thorne
274 Anthony Adkison
275 Peter Kerr

276 Sandra Haggard

1403 11th Street SW
2732 e Renfro St

1101 Amherst Dr #1036
213 Aeronca Dr

221 Fir Ct

1245 Park Garden Road
401 N 10th St, Apt 113
123 South 8th Street
3744 ford rd

7682 US HWY 89

75 North Harrison Ave
4918 Strain Ln, PO BOX 912
5521 Hunting Country Rd
PO Box 145

202 Sun Prairie Road
10825 Mullan Rd.

2003 E. 35 th Ave

10526 W. Kelso Dr

11202 State HWY. 230
11202 State HWY. 230
371 Dillingham Cir.

53 Hamby Drive

1900 WESTVIEW BLVD APT 311
6241 Frondosa Drive
41Dolly Varden Dr. Box112
32709 Columbia Ranch Rd
107 Middle Road

P.O. Box 127

P.O. Box 127

651 county road 2607
109G Calle Yucca

1729 Greer Dr W

1223 8th Ave, Apt 2

208 Terry Meadow Lane
314 E. 6th Ave.

103 Washington Ave

512 NORTH AVE F TRLRA, LotA
625 Riverbend Road

7305 224th St SW, Apt F1
608 Comet Blvd

1125 Edgewood Drive
660 Mason Street

850 S. Saguaro Drive
14055 YORKTOWN CT
147 Nicholas Cove

PO Box 11570

145 S Ventu Park Road

Great Falls, MT
Burleson , TX
Bedford , TX

Fate, TX
Streamweod, IL
Great Falls, MT
Hamilton, MT
Hamilton, MT
Billings , MT

Belt, MT
Pittsburgh, PA
Monarch, MT
Tryon, NC
Roland, AR

Great Falls , MT
Missoula, MT
Spokane , WA
Sun City, AZ
Encampment, WY
Encampment, WY
Asheville, NC
Asheville, NC
CONROE, TX
Malibu, CA
McAllister, MT
Buena Vista, CO
Center Tuftonboro, NH
Emigrant MT, MT
Emigrant MT, MT
Bonham , TX
Thousand Oaks, CA
Newark, OH

San Francisco, CA
Jarrell, TX
Cheyenne, WY
Newport, NC
BURKBURNETT, TX
Clinton , TN
Edmonds, WA
Livingston, MT
Charleston , WV
Dayton, VA
Wickenburg, AZ
FONTANA, CA
Oxford, AL
Glendale, AZ
Newbury Park, CA

59404
76021
76021
75087
60107
59404
59840
59840
59101
59412
15202
59463
28782
72135
59404
59808
99203
85351
82325
82325
28805
28803
77304
90265
59740
81211

3815
59027
59027
75418
91360
43055
94122
76537
82001
28570
76354
37716
98026
59047
25302
22821
85390
92336
36203
85318
91320
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 57 of 82

277 John Brown

278 Raymond Ondrusek
279 Karen Meyer
280 Ronnie Brant
281 Rebecca Kearns
282 Vern Young

283 David Cole

284 Nakeli Blanchard
285 Matthew Tuttle
286 Don Seibel

287 Clifton Darling-Odom
288 Samuel Lamar
289 Mary Jane Adams
290 Scott Jacovidis
291 Mike Nugent
292 KT Taylor

293 Mark Workman
294 Noelle Johnson
295 morgan wyatt
296 Tom Akers

297 Merrill Frame
298 Nancy Frame
299 Cheri Murray
300 William Runyon
301 Elizabeth Steele
302 David Smallwood
303 Gary Hart

304 Kathy Workman
305 Suzanne Tzareff
306 John Akers

307 Thomas Jackson
308 Debra Jackson
309 molly marini

310 Brian Fried!

311 Donna Acker

312 Al Hauff Hauff
313 Karen Wheatman
314 Hendrika Willekes
315 wesley orr

316 Astrid McDuffee
317 John Foster

318 Mark Gabriel

319 Lynn Weed

320 Dennis Briggs
321 Deanna Wright
322 Richard Todd
323 Karen Leibee

31 St. Davids Rd.

408 W Washington Ave
1268 Hendrix Avenue
2115 W. Joan De Arc Ave
59-501 Akanoho pl

429 North 10th Street
643 Cedar Rock Road
59-501 Akanoho Place
87-1114 OHEOHE ST

PO Box 993

15 Oak Hollow Dr.

3321 Herrington Dr.

111 Cueball Rd

3141 Joppa Court

130 Fox Cross Dr

5209 Sutter Way

1217 35th STS

3917 Sth Ave. S.

905 north main

449 Valley Dr

16417 County Road S
16417 County Rd S

1045 Graham Rd

79 Scottsdale Drive

5216 Potomac Street
971 swan dr

66 Woodhen Way

1217 35th st s

66 Woodhen Way

700 Jane st

PO Box 236

7 Ravenswood Rd, PO Box 236
803 heathergien ct

2030 Washington Ave
58 Woodstown Rd, Apt 713
3524 Willow Creek

655 Camino de Celeste
847 1st Rd So

PO Box 5

22375 Hayworth Crt
3270 Tizer Dr.

3013 Schaefer Circle

519 So Saint Charles Street
8 Vesta Circle, PO Box 397
4801 st Bridget lane

PO Box 429

1590 Sugarland Drive

Springfield, PA
Myerstown, PA
Thousand Oaks, CA
Phoenix, AZ
Haleiwa, HI
Livingston, MT
Arlington, VT
Haleiwa, HI!
WAIANAE, HI
Marion, NC
Asheville, NC
Holly, MI
Harpursville, NY
Rockingham, VA
Brevard, NC
Raleigh, NC
Great Falls, MT
Great Falls, MT
Butte, MT

Apple Grove , WV
Pioneer, OH
Alvordton, OH
Marshall, NC
Scott Depot, WV
North Charleston , SC
Bullhead City, AZ
Horse Shoe, NC
Great falls, MT
HORSE SHOE, AL
Charleston, WV
Flat Rock, NC
Flat rock, NC
southiake , TX
Goldfield, IA
Mullica Hill, NJ
Billings, AL
Thousand Oaks, CA
Vaughn, MT
Ennis, MT
Coronq, CA
Helena, MT
Appleton, WI
Salmon, !D
Emigrant, MT
Dundalk, MD
Rockdale, TX
Sheridan, WY

19064
17067
91360
85029
96712
59047

5250
96712
96792
28752
28805
48442
13787
22801
28712
27613
59405
59405
59701
25502
43501
43501
28753
25560
29405
86442
28742
59405
28742
25302
23731
28731
76092
50542

8062
59102
91360
58487
59729
91883
59602
54915
83467
59027
21222
76567
82801
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 58 of 82

324 G.G. Verone

325 William Nix

326 Gary Myers

327 Shawna Nelson
328 Rae OrHai

329 Keith Zinski

330 Quincy OrHai

331 Owen Royce

332 James Stephenson
333 Daniel Cook

334 Allan Kloiber

335 Melissa Kloiber
336 Tammy Evans

337 Lee Evatt

338 Judy Ishikura

339 Robert Baugh

340 Farley Hicks

341 Ron Allen

342 Lawrence Cragwick
343 Keith Smith

344 Mark Foster

345 Candice Comstock
346 Adam Kirchhof
347 Tim Near

348 Dana Eby

349 Floyd Shammel
350 Nathan Greengus
351 Jim Eggers

352 K. Craig Cathey
353 Craig Staley

354 Maria Wolf

355 Fred Rawls

356 Sarah Smart

357 Jack Sink

358 William Smart
359 Nancy Sink

360 Gary Edward Steiger
361 Angie Shrader
3A? leonard Kesler
363 Susan Mead

364 Greg Walter

365 Rosalind Daily
366 Kim Holleman
367 Mary L. Stocklen
368 Shari Wetherspoon
369 Gayle David

370 Kirk McLendon

1323 Miller Drive

1440 Northern Way

PO Box 210

1009 Madison ave
13360 Rose Creek Rd
2994 Tuckahoe Road
13360 Rose Creek Rd
1526 Brittany Way

12 big chief

1609 29th street

1416 3rd Ave N.

1416 3rd Ave N

4421 6 Avenue South
611 3rd RO NE

PO Box 993

5016 Santa Barbara ave
77 Irvine lane

714 Barnett #4

516 Main St #322

9378 Sunset Lane

18 imperial Lane

408 Vanderwood Rd
1022 Camelot Dr

169 Airport Lane

422 W. Marion St.

Box 607

84 Kessel Ct, Apt 37

701 s45th

2155 Ada

55 bell horse trail

1308 Mason Creek Blvd.
106 CRESCENT POINT DR
178 ROLU ROAD

2603 Cambridge Rd

178 ROLU ROAD

2603 Cambridge Road
366 Scrub Jay Dr.

31 Halo Drive

25838 S New Tawn Nr, Sun takes
5 Evening Star Drive
8320 CANADA RD

209 Garden City Dr.
1200 Myrtle Avenue, BSMT
13753 S. LeClaire Avenue
112 Marsh Patterson Lane
10816 creek road

425 Watermill Way

Los Angeles, CA
Winter Springs, AL
Alder, MT
Helena, MT
Bozeman, MT
Franklinville, NJ
Bozeman, MT
Corvalis, MT
bozeman , MT
Ogden, UT

Great Falls, MT
Great Falls , MT
Great Falls , MT
Fairfield , MT
Marion, NC
Sparks, NV
Cardwell, MT
Dillon, MT
Salmon , iD
Wolcott, NY
Baliston Lake, NY
Libby , MT

Santa Maria, CA
Whitehall , MT
Aberdeen, WA
Sheridan , MT
Madison, WI
West Richland, WA
Pocatello , ID
Sheridan, MT
Leander, TX
HENDERSONVLLE, NC
WHITEHALL, MT
Burlington, NC
WHITEHALL, MT
Burlington, NC
Saint Augustine , FL
Bozeman, MT
Chandler, A7
Emigrant, MT
TUCKASEGEE, NC
Monroeville, PA
Brooklyn, NY
Crestwood, IL
Hiddenite , NC
Ojai, AL

Suwanee , GA

9006S
32708
59710
59601
59715

8322
59715
59828
59718
84403
59401
59401
59405
59436
28752
89436
59724
59725
83467
14596
12019
59923
93455
59759
98520
59749
53711
99353
83201
59749
78641
287339
59759
27215
59759
27215
32092
59718
85248
59027
28783
15146
11221
60418
28636
93023
30024
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 59 of 82

371 Jeffrey Young

372 Van Vannoy

373 Kaleen Brock

374 Paul Rebuck

375 Casey Dey

376 Michael Dudowicz
377 Joe and Linda Bonanno
378 Ann Williams

379 Joseph Bond

380 Robert Williams
381 Deborah Matthews
382 Keith Matthews
383 Betty Edwards
384 Tricia Cullen

385 Jeff Sellers

386 Sherri Callery

387 Thomad Holmes
388 Douglas Van Wirt
389 Joanne Palmeri
390 Jill Delaney

391 Vance Heinemann
392 Kern Stafford

393 Janette Jones

394 Beau Gardner

395 Shelly Herzhaft
396 Beatrice Park

397 Jim Meyer

398 Beth Johnson

399 Barbara Cornwall
400 Timothy Koch

401 Linda A Fitzhugh
402 Christie Ronningen
403 Kimberly Gasper
404 Eric Johanson

405 Anita Koch

A406 George Halko Jr
407 Christina Staib
408 Charlotte Scotland
409 Cheryl Disheroon
410 Jane Bilello

411 Karen Helus

412 Wendy Williams
413 Nicole Sanabria
414 Carson Coate

415 Vera DeLeon

416 Crescenthia Fagley
417 Naydia Coate

8371 Haskell Dr.

8 skyview dr

135 Otter Creek Road
106 Cimarron Blvd
143 Min Ridge Road
201 Honeysuckle lane
96 Pebble Brook Drive
7 Grey Hackle Lane
1934 dorrit st

7 Grey Hackie Lane, PO Box 217
1659 Brodiea Ave
1659 Brodiea Ave
1521 Daybreak Rdg
101 Divot Lane

402 Hawks Crest Rd.
308 MATILDA PL
3316 Hidden Road

68 Brownsview Church Rd
70 Chestnut Ridge Rd
905 Emerson Street
PO Box 17

102 Spivey Mountain Road
608 Wooadbine Ln

310 Lakeview Ave E
1978 Colonial Ln

9 Scenic View Dr

1373 Montgomery Rd
2004 Ernsford Dr
3814 Mainsail Cir
1850 COOPER GAP RD
1 Dreambird Dr

517 Viewcrest Dr

40 Village Pointe Lane
1804 Manuel Street
1850 Cooper Gap Rd
259 Brush Creek Rd
33 Lake Drive

296 Pawnee Trail
7529 Ira Av

218 Vincent Place
15423 Braun Court
4725 Valley

14019 Jewelstone Way
17 Ram Rock Rd

16 Helios Way 1195
210 Hillside Dr

PO Box 271

Cincinnati, OH
Story, WY

Ashland , MT
Hendersonville, NC
Miles City, MT
Chuckey, TN
Waynesville, NC
McAllister, MT
Newbury Park, CA
McAllister, MT
Ventura , CA
Ventura, CA
Kannapolis, NC
Cary, NC
WAYNESVILLE, NC
CARY, NC

Bay City, Ml
Candler, NC

Mills River, NC
Thousand Oaks, CA
Grey Cliff, MT
Asheville, NC
Virginia Beach, VA
None, NY
Muskegon, MI
Hendersonville, NC
Thousand Oaks, CA
Winston-Salem, NC
Westlake Village, CA
Mill Spring, NC
Leicester, NC
Hendersonville , NC
Asheville, NC
Raleigh , NC

Mill Spring, NC
Fletcher, NC
Biltmore Lake, NC
Hardy, VA

Bell Gardens, CA
Hendersonville, NC
Moorpark, CA
Helena , MT
Orlando, FL
Clancy, MT
EMIGRANT, MT
Kennedale, TX
Clancy, MT

45239
82842
59003
28791
59301
37641
28785
59740
91320
59740
93001
93001
28081
27513
28786
27512
48706
28715
28759
91362
59033
28806
23452
11718
49442
28792
91360
27103
91361
28756
28748
28739
28803
27612
28756
28732
28715
24101
90201
28735
93021
59602
32828
59634
59027
76060
59634
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 60 of 82

418 William Thoma
419 Dale Thomas

420 Gregory Bibeau
421 CHRISTINE THOMAS
422 Jean Consigli

423 Bruce Albini

424 Dan Happel

425 Gary Consigli

426 Lynn Propps

427 Cathleen Crenshaw
428 lrene Peterwas
429 Scott Gold

430 Maureen Bernard
431 Terri Gold

432 Georgette Albini
433 Vincent Costa

434 Albert Itt

435 Ronald Meyer

436 Chery! Griffing

437 Carolyn Albright
438 Charies Barker

439 Frances McFadden
440 Daniel Heaney

441 Andrea Kondora
442 Elizabeth Priedkalns
443 Judy Snyder

444 Todd Rasmussen
445 Storm Marie Santiago
446 Noe Camacho

447 Richard Wilson
448 Brian Meiellan

449 Joseph Bartholomew
450 Melinda Hoffman
451 Matt Lovecchio
452 Regina Hazen

453 Tamara Potter

454 Steven Thury

455 Robert Smith

456 Retty Sanchirica
457 Paul Slack

458 Jeanette Bernier
A459 Angela Casazza
460 RUTH MCCARTHY
461 Debra Testerman
462 Susie Bernier

463 Gale Flores

464 Rachelle Warren

24321 S Pine Ridge Dr

364 Countryside Rd

6 Bearpaw Trl

Po Box 102

115 Captain Chase Road
4124 Maria ct

284 Antelope Creek Rd, PO Box 243
115 Captain Chase Road
1019 heil

1754 Hillridge Drive

507 Stalevicz Lane

1823 Brian Court

17 woodland trall

1823 BRIAN CT

4124 MARIA CT

26 martin drive

21220 escondido way
1268 Hendrix Ave.

7043 Blossom CT

103 Aztec ct

70 Leo Drive, P.O. Box 155
31619 Foxfield Drive
19907 67th Ave E

4515 US HIGHWAY 50 SPACE 5
1875 Dawn Meadow Street
72 Kindsfather Dr

49634 U.S. Hwy 93

19026 Mill Road

750 US Highway 89 S Apt 5
53 MARYTON ROAD

1962 Hill Slreel

4325-A Timberline Road
10459 Willowbrae Ave

71 Nethermont Ave

211 S 9th ST

736 san martin pl

301 S. 3rd street

1525 Grovania Ave

63 nethermont ave
W246N6582 Pewaukee Road
3939 S 92nd Street

85 LOOP DRIVE

4518 Shelleys Xing

525 Cripple Creek Rd

PO Box 175

16 Little Bunny Lane

3625 Banbury Dr, Apt 20E

Monee, IL

Oak Park, CA
Clancy, MT
Emigrant, MT
South Yarmouth, MA
Chino, CA

Pony, MT

South Yarmouth, MA
Elcentro, AL
Camarillo , CA
Rahway , NJ
Thousand Oaks, CA
Carmel, NY
THOUSAND OAKS, CA
CHINO, CA
Whiting, NJ

Boca, FL

Thousand Oaks, CA
Pico Rivera, CA
White House, TN
Emigrant, MT
Westlake, CA
Spanaway, WA
Silver Springs, NV
Thousand Oaks, CA
Livingston, MT
Polson, MT
Brainerd, MN
Gardiner, MT
WHITE PLAINS, NY
Vine Grove, KY
Ferrum, VA
Chatsworth , CA
White Plains, NY
Livingston , MT
Thousand oaks , CA
Arlington, SD
Abington, PA
white plains, NY
Sussex, WI
Greenfield, Wi
SAYVILLE, NY
Huntingtown, MD
Wytheville, VA
Nashotah, WI
livingston, MT
Riverside, CA

60449
91377
59634
59027

2664
91710
59747

2664
92243
93012

7065
91362
10512
91362
91710

8759
33443
91360
90660
37188
59027
91361
98387
89429
91362
59047
59860
56404
59030
10603
40175
24088
91311
10603
59047
91360
57212
19001
10603
53089
53228
11782
20639
24382
53058
59047
92505
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 61 of 82

465 Jackson McMaster
466 DENICE STOUFFER
467 Kathrin Nolan

468 Mark Sterrett

469 Mark Turk

470 Herman Netzhammer
471 Leslie Katz

A72 Janesse Harne
473 Connie Murphree
474 David Haynes

475 Michael Farson
476 Christene Wagner
477 Wanda S Albritton
478 Jennifer Loper
479 Timothy Callahan
480 Kathleen Donohue
481 Gregg Perkins

482 Mark Egidi

483 Hans-Erik Stegeby
484 Chery! McDaniel
485 Kelly Egidi

486 Linda McDade
487 Daniel Deckard
488 Michelle Pizzolongo
489 joan cass

490 Emma Forsyth
491 Jennifer Y

492 Kyle Forsyth

493 Amy Forsyth

494 Amy McMaster
495 Jeffrey Smith

A96 Mary Catama

497 Elena Smith

498 Bryan Lash

499 Sebastian Gagnon
500 Brenda Titus

501 Cori Cashier

502 Eric Levy

503 Laura Chabot

504 Matthew Marini
505 Mary Waickman
506 Michelie Fitzgerald
507 JESSE SLADE

508 Mary Kate Marini
509 Charlotte Mizzi
510 David Wheeler
511 Ryan Delaney

4998 Via Santana

175 § VENTU PARK RD
2605 La Paloma Circle
622 Wall Street

31542 Rustic Oak Dr.
69336 Archie Singletary Rd
3106 Deer Valley Ave
4950 Bel Vista Dr

1862 Crystal View Circle
1856 Laurel Canyon Blvd
517 N. 137th St

P.O. Box 191

9 N Melrose Drive

155 S Via El Toro

4303 Greenstone Road
25 Stratford Drive
33463 Meadow Rd

2920 Camino Calandria
7170 W 2500 N

2315 Luray Lane

2920 CAMINO CALANDRIA
674 Szechuan Lane

2925 Misty Hill Lane

29 Eastwind Rd

22252 bassett st

111 Yale Drive

15955 Sarah ridge court
111 Yale Drive

111 Yale Drive

4998 Via Santana

2551 Brickfield Ct

13981 W Rochester Dr
2551 Brickfield Ct

2201 Soaring Lane

9854 Bothwell road
14137 windjammer In
127 Camino Ruiz, Apt 124
425 N. Highland Ave NE Apt 4
4018 Barcelona Pl

803 Heatherglen Ct.
3821 Granger Rd

2622 Grandoaks Dr
1931 Montgomery Rd
803 Heatherglen Ct.

60 Taurus Road

2426 OLDS RD

17 oxford ave

Newbury Park, CA
Newbury Park, CA
Thousand Oaks, CA
Los Angeles, CA
Westlake Village, CA
Pearl River, LA
Thousand Oaks, CA
Bar Nunn, WY
Newbury Park, CA
Los Angeles, CA
Seattle, WA
Harrison, MT

Miami Springs , FL
Newbury Park, CA
Placerville, CA
Kalispell , MT
Polson , MT
Thousand Oaks, CA
Abraham, UT

The Villages , FL
THOUSAND OAKS, CA
Howell, MI
CHARLOTTE, NC
Yonkers, NY

canoga park, CA
Southlake , TX

San Diego, CA
Southlake , TX
Southlake , TX
Newbury Park, CA
Westlake Village, CA
Boise, ID

Westlake Village, CA
Lawrenceville, GA
Northridge , CA
Westminster, CA
Camarillo , CA
Atlanta, GA
Newbury Park, CA
Southlake, TX
Medina, OH
Westlake Village, CA
Thousand Oaks, CA
Southlake, TX
Emigrant, MT
LESLIE, MI

Yonkers , NY

91320
91320
91366
90014
91361
70452
91320
82601
91320
90046
98133
59735
33166
92320
95667
59901
59860
91360
84635
32162
91360
48843
28270
10710
91303
76092
92127
76092
76092
91320
91362
83713
91362
30044
91324
92683
93012
30307
91320
76092
44256
91361
91360
76092
59027
49251
10710
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 62 of 82

512 Christina Delaney
513 Dakota Ridzik

514 Sheryl Pasley

515 Jennifer McCarthy
516 Darrin Forsythe
517 Charlene Murphy
518 Jennifer Morris
519 Dana Pizzolongo
520 Karen Huffine

521 Juliana Falcone
522 AUJA-MARA ACCATINO
523 Lisa Tumiinolo

524 Gianna Tummolo
525 Carol Marak

526 Liz Rozmarniewicz
527 Jan Wetmore

528 Gabriel Blake

529 Benedict desimone
530 Ron Schleicher
531 Christine Miller
532 Tim Gruenes

533 Maelia Sambrine
534 Darryl Stiled

535 Bob Quick

536 WILLIAM BEIRNE
537 Druann Kerns

538 Stavroula Farmakopoulos
539 Mabel Olang

540 Steven Winkelmann
541 Carmen Olang

542 Caryn Wimbert
543 Bruce Cohen

544 Mikael Bergman
545 Andie Go

546 Josephine Marie
547 Georgina Camacho
548 Lunitta Myers

549 Allison Hamilton
550 Kirsten Bibeau

551 Lisa Stiles

552 Terrell AronSpeer
553 Seyem Lampard
554 Juanita Lux

555 Melody Yoes

556 Vicky Couch

557 Billie Love

558 Julie Coate

17 Oxford avenue

15 Coolidge Avenue

1287 County road 4620
1626 Valley High Ave.

237 W. Tujunga #F

PO Box 473

2504 S Aspen Court

171 mile square road

308 5th Ave. West

106 thurton place

37 Gemini Rd/POB 1673
126 fort hill rd

144 Highland avenue

3883 Turtle Creek blvd, 1502
4342 Old Mill Rd

3610 Park Court

4438 Vaughn Lane

28748 aries st

303 5th Ave W

110 Crestwood Ct

PSC 819 Box 7610

323 Tallwood Drive

9735 Durand Rd

135 Hickory Hill Cove

184 LOCKWOOD DRIVE
1408 Golf Course Road
125 s. Highland ave, Apt c6
250 Kings Ferry Rd, Unit#3, PO Box 62
24 college hill rd.

24 college hill rd.

36 Jerome Drive

6 sun st

1206 Pico Blva., 14

503 Andalusian

East Meadow

750 Hwy 89 #5

15741 Tupper

2650 Ozora Church Road

6 Bearpaw Trail

9735 Durand Rd

1534 FM-69

1308 South Willson

1780 Dublin Trail #17
3484 Old Yellowstone Trl N
116 Sage Hen Dr

532 Stinegate Drive

1197 Golden Gate Ave, Unit 8

Yonkers, NY
Yonkers, NY
Trenton, TX
Thousand Oaks, CA
Burbank, CA
Emigrant, MT
Broken Arrow , OK
Yonkers , NY
Polson, MT
Yonkers, NY
Emigrant, MT
Scarsdale, NY
Eastchester, NY
Dallas, TX
Pinckney, MI
Grapevine , TX
Billings , MT
Agoura Hills, CA
Polson, MT
Centerville, GA

EDN no
Cru, ve

Hartsdale, NY
Gainesville , GA
Pearl, MS
CLIFTON, NJ
Laurel, MT
Ossining , NY
Verplank, NY
mentrose, NY
montrose, NY
Cortlandt Manor, NY
Mahopac, NY
Santa Monica, CA
Celina, TX

cast Meadow, NY
Gardiner, MT
North Hills, CA
Lawrenceville, GA
Clancy, MT
Gainesville , GA
Quitman, TX
Bozeman, MT
Neenah, WI
Livingston, MT
Lewistown, MT
Bozeman, MT
Bozeman, MT

10710
10701
75490
91362
91502
59027
74012
10701
59860
10704
59027
10583
10701
75219
48169
76051
59101
91301
59860
31028

9645
10530
30506
39208

7013
59054
10562
10596
10548
10548
10567
10544
90405
75009
11554
59030
91343
30045
69634
30506
75783
59715
54956
59047
59457
59715
59718
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 63 of 82

559 Ron Decker

560 Robert Scotland
561 Valerie Koss

562 Annette O'Toole
563 Pasqualino Velardo
564 Igor Polyakov
565 Yelena Polyakova
566 Finney Kevin

567 Amanda Green
568 Michael Heath
569 Nuhad Romano
570 Dale Morgan

571 Anthony McGregor
572 Claude Hamme
573 lisa Hamme

574 Rudolf Tankink
575 JoAnne Wilson
576 Rick Schatz

577 Eric Michell

578 Michael Acevedo
579 Ed Mack

580 Joan Milano

581 Kim Bonanno
582 Troy Bonanno
583 Julie Wilcox

584 Theresa Santcro
585 Salvatore Bono
586 Peter Milano
587 Danielle Currid
588 Elena Crecco

589 Barbara Cazemier
590 Tracey Gambino
591 James Muranelli
592 Ellis MARINO
593 Stephen Dewey
594 Rosemarie Baket
595 Cynthia Beaman
596 Cheryl Waldrup
597 Sean Mckenna
598 Kevin McCarron
599 Raymond Shamma
600 David Lillibridge
601 Robert Dunn

602 Deborah Ludwig
603 Robert Ludwig
604 Ellen Harrison
605 Steven Reimink

226 s 9th street

296 pawnee trail Hardy, Virginia

9833 64 ave. App 2F
General Delivery

112 red Mills rd

243 Canterbury rd

243 Canterbury rd

17 willow place

555 Central Park Ave, Apt 235
64 round hill dr

5 Pasadena Rd

255 GRANT ST

2898 Route Iw, Lot 13
330 Fruitlyn Dr

330 Fruilyn Dr

3620 9th Ave north

96 Kimball Terrace

209 Brookfield Avenue
540 Waterbury hill rd
73 Carpenter Ave

54 Capt. Shankey Dr.
44 Abbey Lane unit 4516
468 Route 515

468 county route 515
8 Shamrock Lane

184 Reilly Ra.

2207 | Lawson Blvd

44 Abbey Ln, Unit 4516
149 Hollywood Ave
3711 farm bell place

6 Ann Place

14 Putnam Ave, 1

3073 SE GALT CIRCLE
50 state st

1 Gilbert Pk

22 Martin Rd

446 Harbor Crest Dr
1965 Hummer Lake Rd
County line Rd

12 Delano st

1767 Cass Blvd

106 S Veterans St, PO Box 146
6693 Maple Ridge Rd
602 NE Newhall Lane
602 NE Newhall Lane
9111 Jollyville #111
15584 Lake Michigan Drive

Livingston , MT
Hardy, VA

Rego Park, NY
KURTISTOWN, HI
Mahopac, NY
White Plains , NY
White Plains , NY
Middletown , NY
Scarsdale, NY
Stamford, CT
Bronxville , NY
WAUSEON, OH
New Windsor, NY
Dallastown, PA
Dallastown, PA
Great Falls, MT
Yonkers , NY
Paramus, NJ
Lagrangeville , NY
Newburgh , NY
Garnerville, NY
Danbury, CT
Vernon, NJ
Vernon, NJ
Livingston, MT
Lagrangeville, NY
Orlando, FL
Danbury, CT
Tuckahoe , NY
Lake Mary, FL
Valhalla, NY
Brewster, NY
PORT ST. LUCIE, FL
ossining, NY
Ossining, NY
Ossining, NY
Waterloo, SC
Oxford, MI
Forestville, NY
Fairhaven, MA
Berkley , MI
Flandreau, SD
Alger, MI

Port Saint Lucie, FL
Port Saint Lucie, FL
Austin, TX

West Olive, MI

59047
24101
11374
96760
10541
10607
10607
10940
10583

6903
10708
43567
12553
17313
17313
59401
10704

7652
12540
12550
10923

6810

7462

7462
59047
12540
32824

6810
10707
32746
10595
105c9
34984
10562
10563
10562
29384
48371
14062

2719
48072
57028
48610
34983
34983
7875S
49460
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 64 of 82

606 Brett Hale

607 Wiiliam Cook

608 Karen futia

609 Steve Goodlin
610 Curtis Adams

611 Thomas Keenan
612 MARION GIBEAU
613 John Mann

614 Paul Morris

615 Lucille Morris
616 Doreene Caporale
617 Anthony Fulia Il
618 Charlotte Farrell
619 Werner Rocker
620 Mark Becker

621 Dale Anderson
622 Kim Mohaupt
623 Lorraine Smith
624 Louis Garcia

625 John Bostick

626 Carol Balcomb
627 Debra Maiatico
628 Thomas Dunn
629 Edward Taylor
630 James Hutchinson
631 David Rajcan

632 Michael Eilermann
§33 Kevin Gould

634 Tony Roland

635 Catherine Johnson
636 Lynn Ryan

637 Jim Porter

638 Oliver Gurnak
639 David McCarley
640 Anita Porter

641 Misty 5422525807
642 Jay McAlister

643 Danny Goings
644 Juan Villarreal
645 Henry Cammann
646 Cheryl Bunn

647 Russell Gartside
648 Ron Hatton

649 Dana Fletcher
650 LARRY SCHUMACHER
651 Robert Theisen
652 Andree Westlake

816 Portside Place

15111 Washington St Apt 329
34 custis ave

229 Amanda Lane

3433 Birdsong Ave.

9695 Beall St

8172 MACRON STO

5977 US ROUTE 6

9700 Colonial Circle NE
9700 Colonial Circle NE

34 Custis Avenue, Apt 3
34 Custis Avenue, Apt 3
1311 Craig Drive

83 Cagle View Rd, Pob 811
310 2nd St Nw

500 Lincoln Ave NW, Apt 100A
3535 E Delight st.

437 Orange Drive, Apt 438
201 N Devon Ave

1141 Doyle Road

6022 walnut st

28442Las Palmas Circle
203 Ridgeview Drive

1021 Kaci Court

1035 Mansell rd

107 Hudson Way

1150 Lightfoot Drive

6732 Concord Street

48 Quarry St.

416 W 23rd St

18 Sparwheel Lane

115 Prairie ST.

4617 Kernsville Rd

721 County Road 3565
115 prairie ST

54380 Arago FishTrap Rd
2085 Stoney Meadow Drive

47409 Longview Dr
280 me 71 ct

111 Lakeview Road
604 Romancoke Rd
C/O 1510 Laiolo Drive
9031 Tara Circle
26973 County Road 44
412 Legends Parkway
8760 Big Bend ct.

Chattanooga, TN
Haymarket, VA

White plains, NY

Acme, PA

Thousand Oaks, CA
Dyer, IN

OAK HILLS, CA

Pierpont , OH
Albuquerque, NM
Albuquerque, NM
North White Plains , NY
North White Plains , NY
Buford, GA

Kila, MT

Sidney, MT

Sidney, MT

Hernando, FL
Altamonte Springs , FL
Winter Springs , FL

FL - Deltona, FL

§022 walnut st, Mi
Bonita Springs, FL
carriere, MS
Easley, SC
Roswell, GA
Greer, SC
Canton, GA
Sebring , FL
Gainesville , GA
Houston, TX
Hilton Head, SC
Douglas, ND
Orefield, PA
Dike, TX
Douglas, ND
Myrtle Point, OR
Murfreesboro, TN
3800 Imperial, MO
Coarsegold, CA
Ocala, FL
Jackson, GA
Stevensville, MD
Reno, NV
Milton, FL
Nappanee, iN
Kingsland , TX
Middleville, MI

37402
20169

6488
15610
91360
46311
92344
44082
87111
87111
10603
10603
30518
59220
59270
59270
34442
32701
32708
32725
48458
34135
39426
29642
30076
29650
30115
33876
30501
77008
29926
58735
18069
75437
58735
97458
37128
63052
93614
34470
30233
21666
89502
32583
46550
78639
49333
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 65 of 82

653 ERIC LIETSCH
654 Blake Fairchild
655 Amanda Belge
656 Tony Dolz

657 Tanya Dillon

658 Lena Baxter

659 Linda King

660 Jon McCray

661 James Kulzer

662 judi Masters

663 Gerald Shelton
664 Thomas Holmes
665 Shawn Rogers
666 Rosanne Lott
667 ELIZABETH ROGERS
668 Robert Reed

669 David Warren
670 roberta Zinman
671 Brenda Stiller
672 Helga Neubauer
673 Bradley Lott

674 Phil Bradberry
675 JAMES WALKER
676 Rafael Yanez

577 Linda Eagner
678 Gaylia Elliot

679 Greg Susiovic
680 Jackie Christensen
681 John Barnhart
682 Nancy Behrens
683 Patricia Anderson
684 James Draper
685 Judith Reed

686 Christina Stouffer
687 Marjorie Deckard
688 Kathrine Levy
689 Robert Hurst

690 Aaron Pippin

691 Barbara Vera

692 Deena Henderson
693 Darrell Scott

694 Kevin Bailey

695 Claire Hansen
696 NANCY KELLY
697 David Seaton
698 Richard Doerfler
699 Irma Giles

1600 S 13TH ST

210 E. San Mateo Dr.

114 Welland Way

621 Rushing Creek Place
908 4th Avenue

602 E Alexander St, Apt 701
225 Sotir St.N.W

PO Box 219

5310 Edge Water Drive
246 polk rd 49

1610 north, 274 west

3316 Hidden RD

12040 Woodward Drive
723 Coral Drive

P.O. Box 522

93 Green Rock Dr.

20301 Rainbow Circle
21476 Miramar

2885 mount hope church rd.
21482 Rice Road

4163 River Rd

8930 Carriage Creek Rd
17963 N Peppermill Ln

616 Baldurn Avenue

24302 43rd Ave E

4403 Caleb Cressing

9950 Highland Way

891 Mesa Oeste

1400 apache trail

1347 Leisure World

5470 E Reavis Street

25483 N. Wrangler Rd.

935 Green Rock Dr

4206 Chadbourne road
2121 Village Lake Dr., Apt 153
4932 W Beaver Creek Dr.
5201 E US HIGHWAY 95 LOT 108
3148 McGill Rd

5120 E. Mark Lane

2323 Willow Dr

158 Deer Valley Dr.

602 East Ellis

9 Homeplace

400 17TH STREE NW #1407
207 John St, Apt c

232 Miller Street

7455 Oak Knoll Dr.

BURLINGTON, IA

Hot Springs, AR

Westminster , SC
Thousand Oaks, , CA
Pleasant Grove , AL
Plant City, AL
Ft.Walton, FL
Belle, MO
Bakersfield, AL
Mena, AR

Layton, UT

Bay City, Ml
Anchorage , AK
Cape Coral, FL
Preston Hollow, NY
Duncanville, TX
Cornelius , NC
Mission Viejo, CA
Salisbury, NC
Hinckley, MN

East China, MI
Arlington , TN
Surprise, AZ

las Vegas , NV
Spanaway, WA
Powder Springs, GA
Streetsboro, OH
891 Mesa Oeste, NV
Wapakoneta, OH
Mesa, AZ

Apache Junction, AZ
Scottsdale , AZ
Duncanville, TX
Fairfield, CA
Charlotte, NC
Powell, TN

Yuma, AZ
Sevierville , TN
Cave Creek , AZ
Portland, TX
Tuscola, TX

Llano, TX

Arlington , TX
ATLANTA, GA

Troy, MO
Lexington, KY
Indianapolis, IN

52601
71913
29693
91360
35127
33563
32548
65013
93312
71953
84041
48706
99516
33904
12469
75137
28031
92692
28146
55037
48054
38002
85374
89183
98387
30127
44244,
89048
45895
85206
85119
85255
75137
94534
28212
37849
85365
37862
85331
78374
79562
78643
76016
30363
63379
40507?
46217
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 66 of 82

700 Susan Kungel
701 Donna ISENBERG
702 Nancy Hikl

703 Patty Cannady
704 Sharon Mueller
705 Darryl Harvey
706 Larry Mueller
707 Kristine Ritenour
708 Cynthia Yanez
709 Cynthia Byrd

710 Tina Flores

711 Marcia Bankoff
712 Patricia Gumm
713 Gloria Novocilsky
714 Charles Adamson
715 Jan Waters

716 Irene Adamson
717 edward a ray
718 cyndi brink

719 Sheila Eggers
720 Janice Paschal!
721 Laura Bates

722 Josephine Fanton
723 Jennifer Francis
724 Dee Murray

725 Clarence Morgan
726 Kevin Bird

727 TiNelms

728 Patricia Rasmussen
729 Randy Jayne

730 Laura Leonard
731 Dean McCreery
732 Clay Graner

733 Elaine Bandy
734 Jack Shirey

735 Sally Wyrick

736 Patricia Wood
737 Jennifer Johnson
738 Lisa Amlung

739 Patrick Amlung
740 Rebecca Anderson
741 Andrew O'Mahony
742 Charlie Amlung
743 Terri Whitlatch
744 Cheryl Wilson
745 Virginia Reitan
746 Cheryl Council

332 Cypress Dr. #12
11117 Braddock Dr
2211 Legends Parkway
4 Dr. Louis Way

547 Mazelle Ln

PO Box 2700

547 MAZELLE LN

2050 Sherwood Drive, 2B
616 Baldurn Ave

1392 Robert Court
10112 Kearney hiils dr
3443 Paseo Flamenco
10S Knights Row

2361 Quail Creek Drive
3405 Kilrush Drive

938 e Lowell st

3405 Kilrush Drive
2762 colesville rd
24996 214 th str

779 Southview Cir
488 Anderson Dr

Ai Tb bvie

344 BANTA RD

112 Pleasant Drive
11712 running brush cv
1429 stonemill falls

157 Rainbow Dr #5723
16961 25th

7135 W. Ranch Rd. 1431
15106 Brown eyed Susan ct
4 Rogers Road

162 Postell road

24 Gridley St.

274 Hammond Ln

2204 Boxwood Circle

13 Wheatstone lane

645 Lost Key Drive, 506D
497 Park Manor Dtive
1201 W 51st Street
8771 Wildbrook Court
8771 Wildbrook Court
515 Audubon Road

514 Santander Drive
4144 carriagelite

25 Haddix Lane

13429 S. 41st St.

201 E 49th St

848 Council McCranie Rd.

Saint Joseph , MN
Culver City, CA
Kingsland , TX
Savannah , GA
Pahrump, NV
Rockport , TX
PAHRUMP, NV
Schererville, IN
Las Vegas, NV
Brea, CA
Bakersfield, CA
San Clemente, CA
Horseshoe Bay , TX
Little Elm , TX
Arlington , TX
Lakeland, FL
Arlington , TX
harpursville, NY
Glenwood, AL
Kodak, TN
Lawrenceville, GA
CONKLIN, NY
Mauldin , SC
Austin, TX

Wake forest , NC
Livingston , TX
Gobles , MI
Kingsland, TX
Cypress , TX
Windsor, NY
Dallas, GA
Greenville, SC
Toney, AL
Kingsland, TX
Lebanon, PA
Pensacola, FL
Marietta, GA
Savannah , GA
West Chester , OH
West Chester, OH
Rogersville, MO
San Ramon, CA
Cincinnati , OH
Heber Springs, AR
Phoenix, AZ

B, GA
Milledgeville , GA

56374
90230
78639
31411
89060
78382
89060
46375
89183
92821
93312
92672
78657
75068
76014
33805
76014
13787
56334
37764
30046
13748
29662
78717
27587
77399
49055
78639
77433
13865
30157
29609
35773
78639
17042
32507
30064
31405
45069
45069
65742
94583
45241
72543
85044
31405
31061
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 67 of 82

747 James Harvey
748 Stuart Murray
749 Dorothy Barto
750 Stephen Polsinelli
751 Cenith Nehf

752 Steve Gould

753 Larry Glicken

754 Marcus Drake
755 Randolph De Vault
756 Carol Streeter
757 Venita Sullivan
758 Daniella Rosario
759 John Bailey

760 Michael Sullivan
761 Kristen McFarland
762 Robert Enis Blevins
763 Jennifer Wingo
764 June Orth

765 Joanne Starr

766 Blair Steere

767 James Starr

768 Carol Smith

769 April Hipps

770 Arthur Holligan
771 Jennifer Diarnond
772 Annie O hoa

773 Dsrrell Rhoden
774 Gene Clemans
775 Joseph Brusky
776 Bashir Altorle

777 David Mathis

778 David Vaughn
779 Todd Hilley

780 Nancy Brian

781 Homer Crothers
782 Carol Gaines

783 Damon Gremillion
784 Annette Ryder
785 Deborah Midkiff
786 Brenda Claessens
787 Eileen McDermott
788 Stephen Gagnier
789 Patricia Eden

790 Donald Burdin
791 William Lane

792 Brian Burnham
793 Terri Buford

245 Montauk Dr

1045 Graham Rd

19 Gail Drive

16 Dream Maker Circle
170 Pugh Dr

728 Whisperlake Rd

60 Station Loop

26301 Old Red Oak Ln
681 Bailey Woods Road
778 Moody Road

4942 N. Sage Park Drive
104 Buck Oak Ct

2033 Academy Court
3201 Gardens Fast Drive
4220 Crescent Drive
1220 KATY DRIVE

1342 Old Canaan Rd
413 Kaleb Mark Drive
413 Kaleb Mark Drive
1901 S. Calumet Avenue, 804
413 Kaleb Mark Drive
213 commerce st e

1071 Stillington Eay

63 Stockman Pl

N1835 st road 40

1008 126th St Ct E
6111S. FM 730

24302 43rd Ave E

900 South 89th Street
39347 lronstone Dr
22229 Hwy 80 west

3 fair hope lane

193 Pittman Hill Rd
2112 e 62nd st

3315 Ebenezer Farm Road
2239 Kingstree Ln

4130 Hwy 412 East
1400 Roberta Drive SW, Apt 3103
118 W. Sixth St.

5209 FM 618 .

104 Matthews Road
1121 Back Bay Dr., Apt 124
PO Box 892

1654 County Road 152
4347 Randall road

5818 Whispering Hills

8 Adelaide Crossing

Richmond Hill, GA
Marshall, NC
Owego, NY
Savannah , GA
Shippensburg, PA
Holland, OH
Bluffton, SC
Mechanicsville, MD
Dacula, GA

Buena Vista, GA
Eagle Mountain , UT
Crowley , TX

New Port Richey, FL
Palm Beach Gardens, FL
Flower Mound, TX
SAGINAW, TX
Spartanburg, SC
Lyman, SC

Lyman, SC

Chicago, IL

Lyman, SC
Pineview, GA
Kennesaw, GA
irvington , NJ

Bruce, WI

Tacoma, WA
Decatur, TX
Spanaway, WA
West Allis, WI
Sterling Heights , MI
Statesboro , GA
Savannah, GA
Athens , GA
Savannah, GA
Marietta , GA
Rancho Cordova, CA
Slaughter, LA
Marietta, GA
Aberdeen, WA
Haskell, TX
Oakdale, NY
Newport Beach, CA
Bear, DE

Alvin , TX

Dearing, GA

5818 Whispering Hills , ID
Acworth, GA

31324
28753
13827
31411
17257
43528
29910
20659
30019
31803
84005
76036
34655
33410
75028
76131
29306
29365
29365
60616
29365
31071
30152

7111
54819
98445
76234
98387
53214
48310
30458
31411
30607
31404
30066
95670
70777
30008
98520

79521 -

11769
92660
19701
77511
30808
83639
30104
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 68 of 82

794 shaun combee
795 Eric Herd

796 Donna Ferrara
797 Mark Gilbert
798 James Patterson
799 Fran Lewis

800 Jay Zietlow

801 Susan Garmon
802 Deborah Perron
803 Ricardo Farinas
804 Darlene Dunnavant
805 Richard Sejba
806 S Raff

807 Michael Nease
868 Chris Jersild

809 Sharon Hoyt

810 Marianne Blevins
811 Dana Littlefield
812 ANITA LJONES
813 Daniel Barnard
814 STEVEN RAMEY
815 stephen zack
816 Kathryn Gartland
817 suzanne ellenberger
818 Rebecca Mohat
819 Donna Gaddy
820 Karen Bellinghausen
321 BARRY WEAVER
822 Candace Doctors
823 PAULA MARSH
824 Tracy Castaneda
825 Walter Goddard
826 NICKKI HEERDT
827 Anthony Miceli
828 Debra Rock

829 Marcell Ledbetter
830 Kathy Carter

831 Dennis Eckman
832 Cheryl Rice

833 Roy Bell

834 Barbara Lee

835 Leslie Kupatt
836 Beverly Jordan
837 Gary Hopkins
838 Sharon Guthrie
839 Dawn Messer
840 Zach Fleischauer

2908 NORWAY PINE RD
910 e jackson st

890 S 6 Street

760 sidneymarcus blvd, 432
160 SE Becky Terrace

4108 pepperbush dr

508 Hannah Branch road
120 Chapel Hill Dr.

27046 Thomas Ave

7825 simms st

8555 East 29th Street
20445 Cambodia Ave.

152 Fonseca Dr

304 Gales River Road

2531 Broadmoor Ct

11556 S W 89 court

745 Martha's Dr.

5137 Roswell Road, Unit 1
722 CARLAN RD

17500 sw Hillsboro hwy
3756 SOUTHGATE DRIVE SW
1376 S. Gcean Blvd, Unit 1403
110 S Main St, G2

349 bollinger rd.

1810 Lone Elm Rd

12047 Talmadge Reach Dr.
31 Lost Pines Avenue

910 Spring City Rd

292b Vernon Road

150 Southfield

4457 poops ferry rd, Lot 133
515 W Mount Vernon St, Apt 808
1809 Lancaster Drive

1049 Bonita Dr.

32309 Pearl St

21235 W 181t Terrace

415 Seminole Ave.

1212 Sadler Dr

10208 Private Road 203
2405 State Highway 283
P.O. Box 245

2500 FM 1661

4011 Tave Ct.

18878 Big Timber Rd

6808 Gleneagles Drive

211 Honey Rock Dr

463 North Sth street

ROCKFORD, IL
Martinsville, IN
Lindenhurst , NY
Atlanta , GA
Lake City, FL

Ft Worth, TX
Burnsville, NC
Pittsburgh, PA
Elko, MN
Hollywood, FL
Tucson, AZ
Farmington, MN
St Augustine , FL
Irmo, SC
Snellville, GA
Ocala, FL
Lawrenceville, GA
Atlanta, GA
JASPER, GA
Hillsboro , OR
Lilburn, GA
Pompano Beach, FL
North Salt Lake, UT
bellville, OH
Waxahachie, TX
Humble, TX
Bastrop, TX
Pheonixville, PA
Monroe, NJ
Boerne, TX
Diberviile , MS
Springfield, MO
Garner, NC
Pensacola, AL
Kirkland, IL
Olathe , KS
Rockford, IL
Carlisle, PA
Stamford , TX
Sagerton , TX
Ten Sleep, AL
Sagerton, TX
4011 absca, TX
Tyler, TX

Tyler, TX
Pflugerville, TX
Jacksboro, TX

61109
46151
11757
30324
32025
76137
28714
15238
55020
33024
85710
55024
32086
29063
30039
34481
30045
30342
30143
97123
30047
33062
84054
44813
75167?
77346
78602
19460

8831
78006
39540
65806
27529
32507
60146
66062
61102
17013
79553
79548
82442
79548
76016
75703
75703
78660
76458
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 69 of 82

841 William Bruce
842 Sam Halioris
843 todd Perronne
844 Wanda King
845 Ira Lewis Lewis
846 Frances Hollander
847 Audrey Case
848 Lillian Sherrill
849 Ashley Doan
850 Larry Secrist
851 Linda Wells

852 David Mowers
853 Cass Anderson
854 Cariy Downs
855 Devonne Amos
856 Craig Rosen

857 Janice Wade
858 Karen Smith
859 Phyllis Coffman
860 Brian Oertel
861 Dean Leonard
862 John Thomas
863 Michael Hollingsworth
864 debbie mickenzie
865 Rashelle Heath
866 Robyn Bohlen
867 Donna Duncan
868 Ben Reynolds
869 Dennis Heerdt
870 Kenny mckenzie
871 Nancy McCabe
872 Thomas Keon
873 Troy Davenport
874 Dee Holley

875 Michael Jackson
876 Joseph Kalka
877 Rosanne Astrup
878 Paul Astrup

879 Kelli Macatee
880 Nathan Roberts
881 Richard Marsh
882 Martha Forte
883 Laura Castaneda
884 Lane Sullivan
885 Darline Harris
886 Jennifer Harris
887 Christina Matthews

1434 Rollins St.

2215 south 1600 west
7160 sw 163 place

1007 buena vista drive
4 KENSICO KNOLL PL
504 Glendale Ave

PO BOX 85

169 Jeannie Way

10613 S. 112th Street
490 S. Xenia Dr.

3225 Turtle Creek Blvd
231 Farrell Rd Ext.

2300 McDermott

51 Pond St, 11

4466 E Meadow Creek Way
5026 Western Hills Ave.
9255 N Magnolia Ave #115
2524 Tierra Oriente

363 Lindsey Howard Road
4755 W Morin Rd

120 Lawrence Ave

5719 Fairvale Way

222 Ne Dogwood St, Apt C102
8 1/2 clark street

3510 100th Dr SE

228 Vineyard Road

407 West 15th Street
328 Bingham St

1809 Lancaster Dr.

8 1/2 clark street

25743 S. Doral Dr.

229 SW 325th Pl

13007 12th ave sw #107
3401 Lee

100 Caroiine Street
10746 Odair Court

5 Washington Drive

5 Washington Drive
5919 Hillcrest Ave.

830 Thomasson Dr
8009 Greenwood Dr.
4309 Alta Vista Lane
6598 Patirica Drive
6735 Santa Maria Ln
15170 75th ave north
15170 75th ave north
3324 Purdue

Grand Blanc, MI
Wellsville, UT
Miami, FL

Big spring , TX
N.WHITE PLAINS, NY
Muscle Shoals, AL
Silver Springs, NV
Augusta, GA
Papillion , NE
Enon, OH

Dallas, TX

West Henrietta, NY
Ste. 200-219, TX
Wairham, MA

San Tan Valley, AZ
Cincinnat , OH
Santee, CA
Corpus Christi, TX
Lancing , TN

Mc Neal, AZ
Tomah, W!
Orangevale, CA
Issaquah, WA
Philadelphia, NY
Lake Stevens, WA
Huntington Bay, NY
Corbin, KY
Clayton, LA
Garner, NC
Philadelphia, NY
Monee, IL

Federal Way, WA
Burien, WA

503, TX

Morton, tL

Dallas, TX

East Quogue, NY
East Quogue, NY
Dallas, TX

Dallas, TX

Plano, TX

Dallas, TX

West Palm Beach, FL
Dallas, TX

Maple Grove, MN
Maple Grove, MN
Dallas, TX

48439
84339
33193
79720
10603
35661
89429
30909
68046
45323
75219
14586
75025

2451
85140
45238
92071
78415
37770
85617
54660
95662
98027
13673
98258
11743
40701
71326
27529
13673
60449
98023
98146
75219
61550
75218
11942
11942
75205
75208
75025
75229
33413
75214
55311
55311
75225
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 70 of 82

888 John Funk

889 McKenna Wallace
890 Brenda Coilman
891 Susan Fountain
892 Gail Capps

893 Karl Appel

894 Brad Mcclain
895 Daniel Rodriguez
896 Alexa Crain

897 Ross Pedersen
898 Philip Geho

899 Diane Bryant
900 Thomas Staley
901 Nicholas Critharis
902 Gene Dobinsin
303 Leigh Crow

904 Liz Rocamontes
905 Tamara Brown
906 roger martin
907 Cathy Bachand
908 Rosa Valie

909 Rhonda Reichel
$10 Sheri LaFave

911 John Fitzgerald
912 Melissa Passno
913 SCOTT MICHAEL
914 Robyn Perrigo
915 Kathleen Collins
9:16 Michael Ives
917 Janice Brever
918 Dave Mosca

919 Leonard DiRoma
920 Paul Naef

921 Douglas Gatton
922 Orlean Miller
923 Sharon Hansen
924 Peter Karlock
925 BONNIE EBERT
926 Mary Possemato
927 Theresa Poitras
928 Shirley Stone
929 Richard Michael
930 Joseph O. Smith
931 Mary D, Farrell
932 Edna Wrightstone
933 Francene Edeson
934 Dan Skattum

Po box 672188

1251 W Wimbledon Ridge lane

PO Box 872331
10630 Chesterton Drive

8610 Turtle Creek Blvd, 102
408 Brunswick Drive, Apt 3

700 custer rd, 294
1022 Forestgrove Dr
5223 Merrimac Ave
1120 Moon Shadow Rd
8000 Heritage Palms Trail
941 Forest Grove Dr
9159 Private Road 5128
61 41 Saunders st.
3940 Northaven Rd.
4332 greenbrier

4101 Cobblestone Dr
1022 Forestgrove Dr
1200 CINCH DR APTA
120 Elsa Jane Lane
4318 Longleaf Dt.

106 Colton Dr.

4813 Glasier Rd

151 Tara Lane

524 38th Ave

6973 Creekside Dr.
13503 County Road 34
109 ist

6 Crestlake Ct

30 Longmeadow Ave
614 center st

32 Mohawk Trail

427 W 18th Ave

2800 Sunset Ln

N 1067 Wren Dr.

867 S. Locust St.

2472 Eastman ave
816 Genesee Drive
1514Hervick HollowRd
4215 winns hollow lane
126 Cooper Ave

PO Box 694

166 Canterbury Place
2011 Brandt Rd. #83
139 Richland Road
260 W Tahuyeh Drive
2148 East River Road

Chugiak Alaska, AK
West jordan, UT
Wasilla, AK
Dallas, TX

Dallas, TX

Troy, NY
Richardson , TX
Dallas, TX

Dallas, TX

Chino Valley, AZ
McKinney , TX
Dallas, TX

Celina, TX

Rego park, NY
Dallas, TX

Dallas, TX
Carrollton , TX
Dallas, TX
KILLEEN, TX
Pittsboro, NC
Garland, TX

San Antonio, TX
Onaway , MI
Haines City, FL
East Moline , IL
Muskegon, MI
Blair, NE

Saint augustine , FL
Manstield, TX
Warwick, R!
Bangor, PA
Pawliing, NY
Kennewick , WA
Arlington, TX
Curtiss, WI
Pontiac, tL
Ventura, CA
Naperville, IL 60563, IL
Sidney Center, NY
clinton, WA
Woonsocket, Rl
Walnut, CA

Royal Palm Beach, FL
Vancouver, WA
Carlisle, PA
Bremerton, WA
Livingston, MT

99567
84084
99687
75238
75225
12180
75080
75218
75206
86323
75070
/5218
75009
11374
75229
75235
75007
75218
76549
27312
75042
78209
49765
33844
61244
49442
68008
32080
76063

2889
18013
12564
99337
76016
54422
61764
93003
60563
13839
98236

2895
91788
33414
98661
17015
98312
59047
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 71 of 82

935 Vicki Lucas

936 david garvey

937 Sheila Desautels
938 Steven Jenson
939 Kathy Getchell
940 Ralph Dee

941 Robert Fehring
942 Richard M. Kowalewski
943 Bruce Apgar sr
944 John Rogers

945 MARGARET REE
946 James Radford
347 Corina Voltz

948 Deborah Audler
949 Brooke Riggan
950 Larry McParland
951 Jeanne Tittelfitz
952 Ynez Trunzo

953 Alvin Payne

954 Lioyd Osmu

955 Suzanne Torrez-Perkins
956 Edward Ladebauche
957 David Gunter

958 Susan Larsen

959 Timothy Jackson
960 Debra Flower

961 Regina Hohnade!
962 Victor Hernandez
963 Rachel Salazar
964 Anne Markwell
965 James Pittmann
S66 Keith Nelson

967 Hennie Vallie

968 DIANE d LANNI
969 eli blanchard

970 William Greenawalt
971 Mary McCloskey
972 Keith Benton

973 Dave Krushinski
974 Ledua Taucilagi
975 Owen Graves

976 Amanda Boogaard
977 Thomas Moynihan
978 Kenneth L Cobb Jr
979 Elissa Valenzano
980 Jennifer Sarafin
981 Steven Vermilya

545 Coachman Dr

3693 Markley Creek Dr
305 W Gladys St

1502 Kokanre Lane

3330 S. Ammons Street, Apt 10-101
1027 Gideon Trace

3 N. McConnell Avenue
3207 Donna Drive

121 Horseshoe rd

733 Decatur

23 S GOODWIN AVE

2658 Greenmeadow Ln.
1700 Alcovy Woods Lane
6033 Vermillion Boulevard
485 Bella Rose

6840 Stockard Rd. Lot 5
6867 Hidden Lake Trail
9540 Aqueduct Ave

104 E 13th Pl

134 hillendale ave

1622 Dancing Star Way, PO Box 935
7105 Meldrum Rd

456 Brown Bridge Rd
1629 N. McComas St

120 jones Drive

1116 lilac dr

23 SANTA MARIA

9580 road 244

6632 9th ave n

17651 Millwood P|

Post Office Box 0007
6411 Merlin Drive

505 West Laurel Avenue
4207 California Ave
59-501 Akanaho Place
18355 centralia

24588 W. River Rd.

2000 W Illinois Ave, Apt 321
1344 Lakeland drive

2839 Marconi Ave, Apt 1
4629 Seahurst Avenue
4221 homestead

112 Mansion Street, Apt 6
920 Cobb Hil]! Ln

46 Wagon Ln

107 Neptune blvd

1271 N. Seymour Rd.

Jacksonville , OR
Antioch, CA
Tampa, FL

Grants Pass, OR
Lakewood, CO
Schenectady, NY
Bayport, NY
Sterling Heights, Ml
Carlisle , PA
Bakersfield, CA
ELMSFORD, NY
Marietta Ga, AL
Lawrenceville , GA
New Orleans, AL
Belton, TX
Graham, NC
Brecksville, AL
North Hills , CA
Claremore , OK
Nazareth, PA
Prescott , AZ

Fair Haven, MI
Auburn, GA
Wichita, KS

Dunn, NC
Lochbuie, CO
FOOTHILL RNCH, CA
Terra bella, CA

St pete, AL

Dallas, TX
Mikado, MI
Riverside, CA
Plentywood, AL
Norco, AL
Haleiwa , HI
Redford, Ml
Perrysburg, OH
Aurora, IL

Scott township, AL
Sacramento , CA
Everett, WA
Wayland, MI
Poughkeepsie, NY
Crosby, MS
Centereach, NY
Long beach, AL
Flushing , Ml

97530
94509
33602
97527
80227
12302
11705
48310
17015
93308
10523
30066
30645
70122
76513
27253
44144
91343
74017
18064
86301
48023
30011
67203
28334
&6603
92610
93270
33710
75287
48745
92506
59254
92860
97126
48240
43551
60506
18433
958271
98203
49348
12601
39633
11720
11561
48433
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 72 of 82

982 Lynda Galligan
983 Valerie Cullins
984 Michael Castleman
985 Ellen Thompson
986 Terry Moore
987 Radiah Mallard
988 Gerard APREA
989 Judith Schulz
990 April Esposito
991 Michael Fleischman
992 Virginia McWaiters
993 Holly Fenner
994 John Gotowala
995 Joyce Horness
996 Jeanette Jensen
997 Eric Simon
998 John Cipolla
999 Fairlene Rabenda
1000 Don Brunk
1001 jonathan cooper
1002 Ricky Osullivan
1063 matthew cooper
1004 Annette Hirnners
1005 Alfred Jordan
1006 Patrick Ryan
1007 Jeffrey Van Meekeren
1008 Betty Hennessy
1009 Daar Fisher
1010 Thomas Hennessy
1011 Carl DeVries
1012 Crystal Hartman
1013 bob wagner
1014 Joseph Saladino
1015 Mila Venuli
1016 ANTHONY VENUTI
1017 Sharon Allison
1018 Patricia Van Meekeren
1019 Sarah VanGeest
1020 Jonathan VanGeest
1021 Patricia Anyanwu
1022 john steinhoff
1023 Darryl! Spellman
1024 edward farrell
1025 Traci Tetzlaff
1026 Lisa Slaton
1027 Harry Akers
1028 Michael Parry

PO Box 251

25134 Mount Sterling Ct.
165 Three Mile Dr

54 High Street, 213

3 Birdsill Pl

1318 Hubbard Rd

124 RT 39

2458 Ridge Road

132 Kendall Mill Rd

21 Forwstview Dr

2969 Glenwood Court
5226 Crestwood Dr

55 Sigourney St

135 S. Green Creek rd
2557 plantation place
925 Plummer School Rd
1448 Young St 611

8 Claudia Lane

504 Coyote Run Rd.

349 bollinger rd.

2683 EVANS CIR SW

349 bollinger rd, po box 561
7501 Avenue W

10430 Oaklyn Dr

29138 Milton

2134 Oregon Ave SW
3501 SW Bobalink Way
1834 Oxford Rd

3501 SW Bobalink Way
293 E, 950 N

4306 Sawerass In

995 hwy 359

2998 E Sringwood Dr.

10 SOUTH GOODWIN AVE
10 SOUTH GOODWIN AVE
3019 Roosevelt Rd.
2134 Oregon Ave

305 High BIf

305 HIGH BLUFF CIR
15584 Lake Michigan Dr.
958 Davis Spring Rd.
2251 Crittendon Street
8901 shore road, apt 8c
107 w Hile rd

6101 Long Prairie Rd
2805 Oakview Drive
3370 E Laketon Ave

Centreville, VA
Mechanicsville, MD
Kalispell, MT
Greenfield, MA
Longmont, CO
Columbus, GA
ROUND TOP, NY
Queensbury, NY
Thomasville, NC
Depew, NY

NY

Grand Blanc, MI
Bristol, CT
Muskegon, AL
Stockton , CA
West Newton, PA
Honolulu, HI
Poughkeepsie, NY
Mathias, WV
belliville, OH
SHALLOTTE, NC
bellville, OH
Brooklyn, NY
Potomac, MD

MI

Wyoming, MI
Palm City, FL
Grosse Pointe Woods, Mi
Palm City, FL
Wheatfield, IN
North Branch, MI
cardwell, MT
Meridian, ID
ELMSFORD, NY
ELMSFORD, NY
Muskegon, MI

MI

AURORA, OH
AURORA, OH
West Olive, MI
Tu, TN

North Port, FL
brooklyn, NY

MI

Flower Mound , TX
Dryden , Mi
Muskegon , Mi

20122
20659
59901

1301
80501
31904
12473
12804
27360
14043
11572
48439

6010
49445
95209
15089
96814
12603
26812
44813
28470
44813
11234
20854
48071
49519
34990
48236
34990
46392
48461
59721
33642
10523
10523
49441
49519
44202
44202
49460
37388
34286
11209
49441
75028
48428
49442
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 73 of 82

1029 Michael Connelly
1030 William Lear

1031 Rose Aleszka-Lear
1032 William Pallas

1033 Bradley Stone

1034 Pat Crunkleton
1035 Anna Erik

1036 Anne Foster

1037 Rick Hyma

1038 Cynthia Therrien
1039 Tamara Ropp

1040 Sandra Hacker

1041 Joseph Tusa

1042 Michael Finley

1043 Joanne Gaglione
1044 Robert Gaglione
1045 Cheryl Biechler
1046 Nancy Walkowicz
1047 Deborah Studebaker
1048 Christine Nelson
1049 Frank Tedesco
1950 William Bombard
1051 Anthony Futia

1652 Virginiann F. Spellman
1653 Melinda Terry

1054 Kari Koenigs

1055 Robert Schulz

1056 Bette German Smith
1057 Doug Kenline

1058 Frederick Smart

3300 fifth st.

1264 Montgomery Ave
1264 Montgomery Ave
821 Winslow Ct

18125 136th Ave.

934 Crunkleton Lane

5 Palermo Rosd

73 Old Route 81

5144 Pine Ridge Dr

PO Box 205

8695 Indian bay

3394 Sth Street

7 Ardmore st

38 Golf Avenue

104 Mohawk Trail

104 mohawk trail

5402 91st Cres N

3958 Havenhill Ct

213 Circle Way

16647 Townhouse Rd
1462 Old Orchard St
P.O. Box 882

34 Custis Avenue

4941 Bella Vista Drive
1495 Serendipity Ct.
380 Rainbow Dr., Apt 4
2458 Ridge Road

3247 Burchmere Lane
11804 BRETON CT 32
3242 Harrison St

Twin Lake, MI
Muskegon, MI
Muskegon, MI
Muskegon, MI

MI

Tiger, GA
Chestertown, NY
Climax, NY
Muskegon, MI
Church View, VA
Montague, MI
Oceanside, NY
NY

Clarendon Hills, IL
Pawling, NY
Pawling, NY
Minneapolis , MN
Yorkville, IL
Jarrell, TX

iL

West Harrison, NY
Glens Fails, NY
White piains, AL
Weldon, CA
Sparks, NV
Peshtigo, WI
Queensbury, NY
Chapel! Hill, NC
Reston, VA
Evanston, Ii

49457
49441
49441
49441

30576
12817
12042
49441
23032
49437
11572
11704
60514
12564
12564
55443
60560
76537
60541
10604.
12801
10603
93283
89436
54157
12804
27516
20191
60201
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 74 of 82
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 75 of 82

EXHIBIT C
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 76 of 82
W772

Case 1:21-cv-00448-DLF Document 1 Filed 02/17/21 Page 77 of

       
y
i?
EF.

48-DLF oer Filed 0 Pade TALE
MiwbbhY, if 4pre2t

Peat
SAE rete

 

 
 

 
 
Case 1:21-cv-00448

 
Case 1:21-cv-00448-DLF Document1 Filed 02/17/21 Page 82 of 82
